 

Exhibit 10.3

 

B. Riley Financial, Inc. (Offeree Name)



 

Vintage Rodeo, L.P.

 

A Limited Partnership Formed to Invest Initially in a Single Company

 

SUBSCRIPTION PACKAGE

 

FOR

 

OFFERING OF LIMITED PARTNERSHIP INTERESTS

 

Minimum Offering of $540,000,000

 

For information please contact:

 

Brian R. Kahn



Vintage Rodeo GP, LLC



4705 S. Apopka Vineland Rd.



Suite 206



Orlando, Florida 32819



Tel: (407) 876-0279



Fax: (208) 728-8007



BKahn@vintcap.com

 

 

 

 

CONTENTS AND INSTRUCTIONS

 

If you have carefully reviewed all requested information and you have determined
that you would like to invest in the Partnership, please proceed according to
the following instructions:

 

1.Subscription Agreement and Questionnaire. Please read the attached
Subscription Agreement and Questionnaire carefully and follow the instructions
throughout the Agreement.

 

2.Partnership Agreement Signature Page. Please complete and sign the Limited
Partnership Agreement signature page in this Subscription Package.

 

3.U.S. IRS Form W-9 or W-8, as applicable. Please complete and return the
applicable tax form.

 

4.Delivery of Subscription Documents. After you have completed and signed the
attached, please return the original Subscription Package to:

 

Vintage Rodeo GP, LLC



4705 S. Apopka Vineland Rd.



Suite 206



Orlando, Florida 32819



Tel: (407) 876-0279



Fax: (208) 728-8007



BKahn@vintcap.com

 

5.Subscription Payment Instructions. Payment of your full subscribed amount will
be due upon notice that your subscription has been accepted and that the
conditions of the offering have been satisfied.

 

 

 

 

[THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

ALL INFORMATION IN THIS AGREEMENT WILL BE TREATED CONFIDENTIALLY. HOWEVER, IT IS
UNDERSTOOD THAT THIS AGREEMENT MAY BE PRESENTED TO APPROPRIATE PARTIES TO
ESTABLISH THAT THE OFFERING IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, MEETS THE REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS,
OR AS OTHERWISE REQUIRED BY REGULATORY AUTHORITIES.

 

Vintage Rodeo, L.P.



SUBSCRIPTION AGREEMENT AND QUESTIONNAIRE

 

Vintage Rodeo GP, LLC



4705 S. Apopka Vineland Rd.



Suite 206



Orlando, Florida 32819

 

Ladies and Gentlemen:

 

Vintage Rodeo GP, LLC, as the general partner (the “General Partner”) of Vintage
Rodeo, L.P. (the “Partnership”), agrees and has informed the undersigned
(“Subscriber”) that:

 

●the Partnership is a Delaware limited partnership organized to invest initially
in a single company (the “Target Company”) as separately disclosed to
Subscriber;

 

●the Partnership will operate in accordance with its Limited Partnership
Agreement among the General Partner and the Partnership’s limited partners
(“Limited Partners”) substantially in the form attached as Appendix A (as
amended and in its final form, the “Partnership Agreement”) to this Subscription
Agreement and Questionnaire (this “Agreement”);

 

●Vintage Capital Management, LLC (the “Manager”), the General Partner’s
affiliate, serves as the investment manager of the Partnership;

 

●the Partnership is offering its limited partnership interests (“Interests”) in
an aggregate amount up to $540,000,000, provided that no sale of Interests will
occur and the General Partner shall not call for payments of Contribution
Amounts (as defined below) until the following conditions (the “Offering
Conditions”) have been satisfied:

 

Condition 1: The execution and delivery of the Agreement and Plan of Merger (as
the same may be amended, modified or restated in accordance with the terms
thereof, the “Merger Agreement”), in substantially the form previously provided
to Subscriber, by and among Vintage Rodeo Parent, LLC, a Delaware limited
liability company (“Parent”), Vintage Rodeo Acquisition, Inc., a Delaware
corporation and a wholly owned Subsidiary of Parent (“Merger Sub”), and the
Target Company;

 

Condition 2: The General Partner has accepted aggregate subscriptions payable in
cash for at least $440,000,000 of Interests by the termination date specified in
the Merger Agreement (initially 6 months with 2 potential 3-month extensions,
the “Offering Termination Date”), provided that the minimum cash Offering amount
may be reduced to the extent a lesser cash amount is required pursuant to the
Guarantee (as defined below);

 

Condition 3: The execution and delivery by the Partnership to the Target Company
of the Equity Commitment Letter (as defined in the Merger Agreement) and the
execution and delivery by the General Partner to the Target Company of a limited
guarantee (the “Guarantee”) of certain of Parent’s and Merger Sub’s obligations
under the Merger Agreement and the Transaction Documents (as defined in the
Merger Agreement), in form and substance acceptable to the Target Company;

 



 

 

 

Condition 4: The satisfaction, or waiver by Parent and Merger Sub, of all of the
Offer Conditions (as defined in the Merger Agreement) contemplated by the Merger
Agreement as of the expiration of the Offer (as defined in the Merger Agreement)
in accordance with its terms, and (b) the substantially contemporaneous
consummation of the acquisition of the shares of Common Stock validly tendered
and not withdrawn in accordance with the terms of the Merger Agreement, to
contribute to Parent, at or prior to the Closing (as defined in the Merger
Agreement) in accordance with the terms and subject to the conditions set forth
in the Guarantee; and

 

Condition 5: Prior to the Offer Acceptance Time (as defined in the Merger
Agreement) and subject to the occurrence of the Offer Acceptance Time (the
“Contribution Date”), all of the holders of issued and outstanding equity
interests (“Buddy’s Interests”) of Buddy’s Newco, LLC, a Delaware limited
liability company (“Buddy’s”), shall have transferred and conveyed to the
Partnership all of their Buddy’s Interests such that the Partnership shall be
the sole owner of the Buddy’s business in exchange for an aggregate of
$100,000,000 of Interests (the “Buddy’s Contribution”);

 

●although the Offering is conditioned on a minimum amount of cash proceeds of
$440,000,000, each subscriber understands and agrees that a substantial portion
of the minimum cash Offering is subject to resale, and no subscriber may rely on
sale of the minimum Offering amount as validation of their investment decision;
and

 

●the Partnership shall use the cash proceeds of the Offering and the Buddy’s
Contribution to acquire all of the equity interest in Parent as contemplated by
the Merger Agreement and the Guarantee.

 

Instructions for completing this Agreement are included in blocks where
appropriate. Please follow these instructions carefully -- this Agreement must
be completed fully and accurately before a subscription to purchase Interests
may be accepted. 

 

1.       Subscription. Subject to the terms and conditions hereof, Subscriber
hereby irrevocably subscribes to purchase Interests in the amount indicated on
the signature page of this Agreement (the “Contribution Amount”). Subscriber
hereby tenders this Agreement to the Partnership together with duly executed
signature page to the Partnership Agreement (“Signature Page”). Subscriber shall
pay the full Contribution Amount promptly after the General Partner certifies
that the Offering Conditions have been satisfied and that the Partnership has
accepted Subscriber’s subscription according to payment instructions provided by
the General Partner. Any interest earned pending the issuance of Interests or
return of the Contribution Amount shall accrue to the Partnership Capitalized
terms used herein and not otherwise defined shall have the meanings provided for
in the Partnership Agreement.

 

2.       Acknowledgments and Agreements of Subscriber. Subscriber hereby
acknowledges and agrees for the benefit of the Partnership, the General Partner,
the Manager, those persons who directly or indirectly control, are under common
control or are controlled by any of them, and their respective agents,
attorneys, partners, members, officers, directors and employees (collectively,
“Affiliates”), as follows:

 

(a)       The issuance of Interests will not be registered under the federal
Securities Act of 1933, as amended (“Securities Act”), or qualified under the
securities laws of any state that would require registration or qualification
absent an exemption, in reliance upon exemptions from registration and
qualification contained in the Securities Act and those laws, and the
Partnership’s reliance upon such exemptions is based in part upon the
undersigned’s representations, warranties and agreements contained in this
Agreement.

 



2 

 

 

(b)       This subscription may be accepted or rejected in whole or in part in
the absolute discretion of the General Partner of the Partnership.

 

(c)       This subscription is and shall be irrevocable, except that Subscriber
shall have no obligation hereunder in the event that this subscription is not
accepted, the Merger Agreement has not been executed and delivered by June 30,
2018, the Merger Agreement is terminated after execution and delivery but before
satisfaction of the Offering Conditions, if the Offering Conditions have not
been satisfied by the Offering Termination Date or if the offering of Interests
is terminated by the General Partner for any reason.

 

(d)       The following legend, in substance, will appear on the Signature Page
which Subscriber executes to obtain his or her interest in the Partnership and,
except as separately agreed in writing, Subscriber agrees that the Partnership
may refuse to permit transfer of Interests and that Interests must continue to
be held in the absence of compliance with the terms of the Partnership
Agreement:

 

The offer and sale of Interests have not been registered under the federal
Securities Act of 1933, as amended (“Securities Act”), or qualified under the
securities laws of any state that would require registration or qualification
absent an exemption, in reliance upon exemptions from registration and
qualification requirements contained in the Securities Act and those laws.
Interests may not be sold, exchanged, or otherwise transferred, nor will any
assignee or endorsee thereof be recognized as an owner thereof by the
Partnership for any purpose, unless such transaction is registered pursuant to
an effective registration statement filed under the Securities Act or counsel
for the General Partner has determined that such sale, exchange or transfer is
exempt from the registration requirements of the Securities Act and is either
effectively registered or exempt from registration under applicable state
securities laws. Further, Interests may be transferred only after compliance
with the provisions of the Partnership Agreement, which may require the consent
of the General Partner.

 

(e)       The Partnership has no prior financial or operating history, although
the Manager has operated similar private investment funds for several years;
Interests are a speculative investment and involve a high degree of risk of loss
by Subscriber of a substantial part of the investment in the Partnership.

 

(f)       No federal or state agency has made any finding or determination
regarding the fairness of the offering of Interests for investment, or any
recommendation or endorsement of the offering of Interests.

 

(g)       There are substantial restrictions on the transferability of Interests
and no withdrawal may be made from the Partnership. There is not and will not be
a public market for Interests.

 

(h)       The provisions of Rule 144 under the Securities Act are not available
to permit resales of Interests. It is highly unlikely that the conditions
necessary to permit routine sales of Interests under Rule 144 will ever be
satisfied, and the General Partner has complete discretion to prohibit any
resale.

 

(i)       The Partnership is under no obligation to register Interests or to
comply with the conditions of Rule 144 or take any other action necessary in
order to make available any exemption for the sale of Interests without
registration.

 



3 

 

 

(j)       The tax effects that may be expected by the Partnership are not
susceptible to absolute prediction, and new developments and rulings of the
Internal Revenue Service, audit adjustments, court decisions or legislative
changes may have an adverse effect on one or more of the tax consequences sought
by the Partnership. Subscriber has consulted with Subscriber’s own legal,
accounting or other tax advisers with respect to both the potential tax risks of
investment in the Partnership generally and the particular federal, state and
local tax risks and consequences to Subscriber of such investment based on
Subscriber’s particular circumstances and will rely on such consultations or
their own independent assessments rather than the Partnership, the General
Partner, the Manager or any of their Affiliates.

 

(k)       None of the following has been represented, guaranteed, or warranted
to Subscriber by the Partnership, the General Partner, the Manager, any of their
Affiliates or any other person, expressly or by implication:

 

         (i)         The percentage of profit and/or amount of or type of
consideration, profit or loss (including tax write-offs and/or tax benefits) to
be realized, if any, as a result of this investment;

 

         (ii)         That Buddy’s will ultimately result in $100,000,000 or
more of value being realized by the Partnership; or

 

         (iii)         That the past performance or experience of the Manager or
any of its Affiliates or of Buddy’s or the Target Company in any way indicate
predictable results of an investment in the Interests or of the overall
Partnership venture.

 

(l)       The Partnership will be managed by the General Partner, the Manager
and any other persons designated by the General Partner, and the success of the
Partnership and the return on or loss of the undersigned’s investment in the
Partnership will depend on their success in directing the Partnership’s
investment strategy.

 

(m)       The General Partner or Manager may determine in its discretion the
legal counsel, investment banking firms and other advisors and the fees payable
to them by the Partnership that the Partnership will employ in pursuing their
investment strategy. The General Partner and Partnership have entered into and
may enter into additional side letters or other writings (“Side Letters”) with
certain Limited Partners and their Affiliates which have the effect of
establishing rights under, or altering or supplementing, the terms of, and shall
be deemed included in, any Subscription Agreement entered into with such Limited
Partner and the terms of the Partnership Agreement as applicable to such Limited
Partner or its Affiliates. For example (and without limitation), such Side
Letters may limit General Partner discretion, provide for participation by a
Limited Partner Affiliate in General Partner or Partnership management
determinations, waive or provide for participation in Management Fees or Carried
Interest, and other special rights such as additional information about the
Partnership (including information about portfolio investments and portfolio
company operations). The parties hereto agree that any rights established, or
any terms of the Partnership Agreement or of any Subscription Agreement altered
or supplemented in a Side Letter with a Limited Partner shall govern solely with
respect to such Limited Partner (but not any of such Limited Partner’s assignees
or transferees unless so specified in such Side Letter) notwithstanding any
other provision of the Partnership Agreement or this Agreement.

 

(n)       Subscriber acknowledges that distributions may be paid in kind.
Subscriber agrees to take all actions reasonably required to facilitate any
distribution in kind that Subscriber may receive, and understands that any such
securities may be restricted securities subject to limitations on resale.

 



4 

 

 

3.     Representations and Warranties of Subscriber. Subscriber hereby
represents and warrants to and for the benefit of the Partnership, the General
Partner, the Manager and their respective Affiliates as follows:

 

(a)       The address set forth below is Subscriber’s true and correct principal
business address or principal residence, and he or it has no present intention
of becoming a resident of or changing such address to any other state or
jurisdiction. If Subscriber is an individual, he is over 21 years of age and is
legally competent to execute this Agreement.

 

(b)       Subscriber has received and carefully read and is familiar with the
Partnership Agreement and this Agreement, and has consulted with Subscriber’s
own legal, tax and investment advisors as Subscriber deems appropriate.
Subscriber may also have entered into a Non-Disclosure and Non-Circumvention
Agreement (an “NDA”). Subscriber understands in particular the method of
calculating the Partnership profits allocable to the General Partner, that a
disproportionate share of Partnership profits and distributions may be allocated
to the General Partner as a result of the Carried Interest, that those
arrangements may give the General Partner and Manager an incentive to make
investments that are more speculative and riskier, and the representations,
warranties and agreements which Subscriber makes by signing the Partnership
Agreement, this Agreement and the NDA.

 

(c)       Subscriber understands that the Partnership, General Partner, Manager
and their Affiliates are relying on publicly available Target Company
information and other information provided to them, but that none of them can
warrant the accuracy or completeness of such information.

 

(d)       Subscriber and Subscriber’s advisers have been given the opportunity
to ask questions of, and receive answers from, the Partnership concerning the
terms and conditions of the offering and to obtain such information regarding
Buddy’s and its valuation, the Target Company and the Partnership as they have
considered necessary and appropriate to evaluate their investment in the
Partnership and to verify the accuracy of all information regarding the Target
Company and the Partnership otherwise provided to them. Subscriber confirms that
all documents, records and books pertaining to Subscriber’s investment in the
Partnership and requested by Subscriber or Subscriber’s advisers have been made
available or provided.

 

(e)       Subscriber has at no time been solicited with respect to investment in
the Partnership by a public promotional meeting, newspaper, magazine, radio or
television article or advertisement, or other form of general solicitation or
general advertising.

 

(f)       Except as separately agreed, Subscriber is purchasing an Interest for
Subscriber’s own account, with Subscriber’s own funds and with the intention of
holding its Interest for investment. Subscriber has no present intention of
dividing or allowing others to participate in this investment or of reselling or
otherwise participating, directly or indirectly, in a distribution of Interests
or any beneficial interest therein.

 

(g)       Subscriber’s overall commitment to investments which are not readily
marketable is not disproportionate to Subscriber’s net worth, and Subscriber’s
investment in the Partnership will not cause such overall commitment to become
excessive.

 

(h)       Subscriber, if an individual, has adequate means of providing for his
or her current needs and possible personal and family contingencies and has no
need for liquidity in this investment in the Partnership. Subscriber is
financially able to bear the economic risk of this investment, including the
ability to afford holding its Interest for an extended period that may extend
several years and to afford a substantial or complete loss of this investment.

 

(i)       If Subscriber has appointed a purchaser representative, such purchaser
representative has advised Subscriber regarding the merits and risks of an
investment in the Partnership in general and the suitability of the investment
for Subscriber in particular. Such purchaser representative has disclosed to
Subscriber in writing any relationship between such purchaser representative or
its Affiliates and the Partnership or its Affiliates and any compensation
received or to be received as a result of such relationship.

 



5 

 

 

(j)       Subscriber personally, or together with Subscriber’s duly appointed
and qualified purchaser representative, has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of investment in the Partnership and to protect Subscriber’s interests in
connection with investment in the Partnership.

 

(k)       Subscriber, or Subscriber’s duly appointed and qualified purchaser
representative, has evaluated the risks of investing directly in the Partnership
and indirectly in the Target Company, including all publicly available Target
Company information. Subscriber understands that an investment in the
Partnership involves risks and conflicts of interest on the part of the
Partnership, the General Partner, the Manager and their Affiliates who have
other competing business interests and time commitments and has taken full
cognizance of and understands such risks and conflicts of interest.

 

(l)       Subscriber is not relying on the Partnership, the General Partner, the
Manager or any of their Affiliates or agents with respect to the legal, tax and
other economic considerations involved in this investment. Subscriber has sole
responsibility for determining whether the Partnership is an appropriate
investment and the amount of Subscriber’s assets to allocate to its Partnership
investment; none of the General Partner, the Manager or any of their Affiliates
has any responsibility in that regard.

 

(m)       Subscriber understands and agrees that legal counsel for the General
Partner, the Manager and their Affiliates has not and will not serve as counsel
for or represent the interests of the Limited Partners or the Partnership in
connection with the organization or business of the Partnership or any offering
of Interests, and that such counsel disclaims any fiduciary or attorney-client
relationship with the Limited Partners. The Partnership’s Limited Partners and
the Partnership itself have not been represented by separate counsel and the
Partnership will not have separate counsel as regards any matter subject to a
conflict of interest between the Limited Partners or the Partnership and the
General Partner, the Manager or their Affiliates in the future. Prospective
Limited Partners should obtain the advice of their own counsel regarding all
Partnership legal matters.

 

(n)       Subscriber understands and agrees that the attorneys, accountants and
other persons who perform services for the Partnership often also perform
services for the General Partner, the Manager and their Affiliates, and none of
them represent or perform services for the Partnership’s Limited Partners
individually. None of the attorneys, accountants and other persons who perform
services for the Partnership, the General Partner, the Manager or their
Affiliates have: (i) evaluated or endorsed in any way valuations or the
investment objectives or strategies to be employed in management of the
Partnership; (ii) undertaken to monitor or report on the adherence by the
Partnership to the investment objectives or strategies; (iii) served as sponsors
or promoters of the Partnership; (iv) confirmed the accuracy or adequacy of the
information provided to Subscriber; or (iv) evaluated or endorsed the merits of
investment in the Partnership.

 

(o)       Subscriber (or the owner of a subscribing self-directed retirement
account) is an “accredited investor” because the person or entity:

 

Please initial each of items A. through N. below that applies: 



 



A. ____ is an individual who at the time of investment has a net worth including
assets held jointly with Subscriber’s spouse, but excluding the value of
Subscriber’s primary residence, of not less than $1,000,000.

 

B. ____ is an individual who had individual income (exclusive of any income
attributable to his or her spouse) of more than $200,000 in each of the past two
years, or joint income with his or her spouse of more than $300,000 in each of
those years, and reasonably expects to reach the same income level in the
current year.

 



6 

 

 

C. ____ is a bank as defined in Section 3(a)(2) of the Securities Act of 1933,
acting in its individual or fiduciary capacity.

 

D. ____ is a savings and loan association as defined in Section 3(a)(5)(A) of
the Securities Act of 1933, acting in its individual or fiduciary capacity.

 

E. ____ is an insurance company as defined in Section 2(a)(13) of the Securities
Act of 1933.

 

F. ____ is an investment company registered under the Investment Company Act of
1940, as amended (the “1940 Act”).

 

G. ____ is a business development company as defined in Section 2(a)(48) of the
1940 Act.

 

H. ____ is a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

I. ____ is an employee benefit plan within the meaning of Title I of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and one
of the following applies [check one]: (a) ______ the investment decision is
being made by a plan fiduciary, as defined in Section 3(21) of ERISA, which is
either a bank, insurance company or registered investment advisor, or (b) ______
Subscriber has total assets in excess of $5,000,000, or (c) ______ if a
self-directed plan, Subscriber’s investment decisions are made solely by
accredited investors.

 

J. ____ is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 or a broker-dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934.

 

K. ____ is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000.

 

L. _BR_ (a) has total assets in excess of $5,000,000, and (b) was not formed for
the specific purpose of acquiring an Interest, and (c) is one of [check one]:
______ a charitable organization (“Foundation”) described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”),
or __BR__ a corporation, or ______ a Massachusetts or similar business trust, or
______ a partnership or limited liability company.

 

M. ____ (a) is a trust with total assets in excess of $5,000,000, and (b) was
not formed for the specific purpose of acquiring an Interest, and (c)
Subscriber’s purchases are directed by a person who has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of investment in the Partnership.

 

N. ____ if a corporation, partnership, business trust or limited liability
company, each owner of an equity interest is an accredited investor under one of
the alternatives A. through M. listed above in this Section 3(o).



 

In addition, check any of the following which applies to Subscriber:

 



7 

 

 

_____Subscriber is an individual that is a United States person (or a trust of
such a person)

 

_____Subscriber is a private fund (an entity that would be an investment company
under the 1940 Act but for the exclusions from investment company status in
Section 3(c)(1) or 3(c)(7) thereof)

 

_____Subscriber is a state or municipal government entity (other than a
governmental pension plan)

 

(p)       If Subscriber is a corporation, general or limited partnership,
business trust or limited liability company:

 

(i)       Subscriber was not formed for the purpose of investing in an Interest,
Interests constitutes less than forty percent of Subscriber’s assets, and
Subscriber has or will have other substantial business or investments;

 

(ii)       The person signing on behalf of Subscriber below certifies that
Subscriber has full power and authority to enter into and perform its
obligations under this Agreement, and that such person’s execution and delivery
of this Agreement on behalf of Subscriber has been duly authorized; and

 

(iii)        Subscriber is not an entity where the stockholders, partners,
members or other beneficial owners of the undersigned have individual discretion
as to their participation or non-participation in particular investments made by
the undersigned, and one or more of such stockholders, partners, members or
other beneficial owners have contributed or will contribute capital to the
undersigned for the purpose of the undersigned’s purchase of an Interest.

 

(q)       Anti-Money Laundering Representations:

 

(i)       Subscriber hereby acknowledges that the Partnership seeks to comply
with all applicable laws and regulations concerning money laundering and related
activities. Subscriber represents that, to the best of its knowledge, the
amounts it contributes to the Partnership are not and will not be directly or
indirectly derived from activities that may contravene federal, state or
international laws and regulations, including anti-money laundering laws and
regulations. Federal regulations and Executive Orders administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) prohibit, among
other things, the engagement in transactions with, and the provision of services
to, certain foreign countries, territories, entities and individuals (the lists
of OFAC prohibited countries, territories, persons and entities can be found at
www.treas.gov/ofac). In addition, the programs administered by OFAC (the “OFAC
Programs”) prohibit dealing with individuals or entities in certain countries
regardless of whether such individuals or entities appear on the OFAC lists.

 

(ii)       Subscriber hereby represents and warrants that none of (i)
Subscriber, (ii) any person controlling or controlled by Subscriber, (iii) if
Subscriber is a privately held entity (including a corporation, limited
liability company, trust or partnership), to the best of Subscriber knowledge
after conducting customary due diligence, any person having a beneficial
interest in Subscriber, or (iv) to the best of Subscriber’s knowledge after
conducting due diligence, any person for whom Subscriber is acting as agent or
nominee in connection with this investment, is (x) a country, territory,
individual or entity named on an OFAC list, or is a person or entity prohibited
under the OFAC Programs or (y) is a senior foreign political figure,1 any
immediate family member2 or close associate3 of a senior foreign political
figure as such terms are defined in the footnotes below.

 



 

(1) A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
non-U.S. government (whether elected or not), a senior official of a major
non-U.S. political party, or a senior executive of a non-U.S. government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

(2) “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

 

(3) A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial U.S. and non-U.S. financial transactions on behalf of the
senior foreign political figure.



 



8 

 

 

(iii)       If Subscriber is a non-U.S. banking institution (a “Foreign Bank”)
or if Subscriber receives deposits from, makes payments on behalf of, or handles
other financial transactions related to a Foreign Bank, Subscriber represents
and warrants to the Partnership that (i) the Foreign Bank has a fixed address,
other than solely an electronic address, in a country in which the Foreign Bank
is authorized to conduct banking activities, (ii) the Foreign Bank employs one
or more individuals on a full-time basis, (iii) the Foreign Bank maintains
operating records related to its banking activities, (iv) the Foreign Bank is
subject to inspection by the banking authority that licensed the Foreign Bank to
conduct banking activities; and (v) the Foreign Bank does not provide banking
services to any other Foreign Bank that does not have a physical presence in any
country and that is not a regulated affiliate.

 

(iv)       Subscriber acknowledges that if any of the foregoing representations,
warranties or covenants ceases to be true or if the General Partner no longer
reasonably believes that it has satisfactory evidence as to their truth,
notwithstanding any other agreement to the contrary, the General Partner may be
required to freeze Subscriber’s investment in the Interest, either by
prohibiting additional investments, declining or suspending distributions and/or
segregating the assets constituting the investment in accordance with applicable
regulations, or Subscriber’s investment may immediately be involuntarily
distributed by the Partnership. In the event that the Partnership is required to
take any of the foregoing actions, the Limited Partner understands and agrees
that it shall have no claim against the Partnership or the General Partner, the
Manager or any of their respective Affiliates, for any form of damages as a
result of any of the aforementioned actions.

 

(v)       Subscriber understands and agrees that any distribution proceeds paid
to it will be paid to the same account from which Subscriber’s investment in the
Partnership was originally remitted, unless the General Partner, in its absolute
discretion, agrees otherwise.

 

(vi)       Subscriber understands that the Partnership, the General Partner or
the Manager may release confidential information about Subscriber and, if
applicable, any underlying beneficial owners, to proper authorities if required
by law or if the General Partner or Manager, in its absolute discretion,
determines that it is in the best interests of the Partnership in light of
relevant rules and regulations under the laws set forth above.

 

(vii)       If Subscriber is a financial institution (as defined under the
Anti-Money Laundering Act), Subscriber represents that it has an appropriate
anti-money laundering program that complies with all applicable laws, rules and
regulations and has obtained appropriate background information regarding all of
the officers, managers, directors, trustees and beneficial owners of Subscriber.

 



9 

 

 

(r)       Subscriber (or the owner of a subscribing self-directed retirement
account) is a “qualified purchaser” within the meaning of Section 2(a)(51) of
the 1940 Act because as of the date of admission to the Partnership Subscriber
or the owner of the subscribing self-directed retirement account is:

 



A. ____ Individual. An individual who owns not less than $5,000,000 in
“Investments” (see Appendix B attached).

 



Please initial each of items A. through J. below that applies: 

 



B. ____ IRA or Self-Directed Pension Plan. An IRA or a self-directed pension
plan and the individual who established the IRA or the individual responsible
for directing the investment of assets in the Partnership is an individual who
owns not less than $5,000,000 in Investments.

 

C. ____ Family Company or Foundation. A corporation, partnership, trust or
Foundation that (x) was not formed for the specific purpose of acquiring an
interest in the Partnership, (y) owns not less than $5,000,000 in Investments,
and (z) is owned directly or indirectly by or for (or a Foundation that received
its contributions from) two or more natural persons who are related as siblings
or spouses (including former spouses), or direct lineal descendants by birth or
adoption, spouses or estates of such persons, or foundations or trusts
established by or for the benefit of such persons.

 

D. ____ Trust or Foundation. A trust or Foundation that (x) was not formed for
the purpose of acquiring an interest in the Partnership and (y) as to which the
trustee or other person authorized to make investment decisions with respect to
the trust or Foundation, and each settlor or other person who has contributed
assets to the trust or Foundation, is a qualified purchaser.

 

E. ____ Employee Benefit Plan. An employee benefit plan that (x) owns not less
than $25,000,000 in Investments and (y) does not permit its participants to
decide whether and how much to invest in particular investment alternatives.

 

F. ____ Private Investment Partnership. A corporation, partnership or trust (an
“entity”) that (w) was not formed for the specific purpose of acquiring an
interest in the Partnership, (x) would be an investment company under the 1940
Act but for the exclusions from investment company status in Section 3(c)(1) or
3(c)(7) thereof, (y) owns not less than $25,000,000 in Investments, and (z) in
which each pre-April 30, 1996 beneficial owner of which has consented to the
treatment of the entity as a qualified purchaser.

 

G. ____ Entity Generally. An entity, other than a private investment fund or
employee benefit plan, that (x) was not formed for the specific purpose of
investing in the Partnership and (y) owns and invests on a discretionary basis,
for its own account or for the accounts of qualified purchasers, $25,000,000 or
more in Investments.

 

H. ____ Entity Composed Entirely of Qualified Purchasers. An entity, each
beneficial owner of the securities of which is a qualified purchaser.

 

I. _BR Qualified Institutional Buyer. A “qualified institutional buyer” as
defined in Rule 144A under the Securities Act acting for its own account, the
account of another qualified institutional buyer, or the account of a qualified
purchaser.

 

J. ____ Knowledgeable Employee. An individual who is a “knowledgeable employee”
as defined in Rule 3c-5 under the 1940 Act including, but not limited to, a
director, executive officer, trustee, general partner, advisory board member or
an employee of the General Partner who has participated in investment activities
of the Partnership or a similar entity for at least 12 months.

 



10 

 

 



(s)       If Subscriber is a partnership, grantor trust, S corporation or other
flow-through entity for federal tax purposes and in particular Treasury
Regulation Section 1.7704-1(h)(3) regarding publicly traded partnerships, (i)
Subscriber was not organized in whole in part for the purpose of investing in
the Partnership or for the principal purpose of the allowing the Partnership to
increase its total number of beneficial owners, and (ii) at no time will the
value of the direct or indirect investments in the Partnership by Subscriber and
any of its beneficial owners exceed 25% of their respective net worths.

 

(t)       If Subscriber is a corporation, partnership, limited liability
company, trust or other entity and is not itself an employee benefit plan (an
“ERISA Plan”) pursuant to Section 1003 of the U.S. Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), or an individual retirement account
or other plan to which Section 4975 of the Internal Revenue Code applies (a
“4975 Plan” and, together with ERISA Plans, an “Included Retirement Plan”),
either (check and complete as applicable):

 

☐less than 25% of the value of each class of equity interests in Subscriber
(excluding from the computation the value of any equity interests of any
individual or entity, other than an Included Retirement Plan, with discretionary
authority or control with respect to the assets of Subscriber) is held by
Included Retirement Plans (a “Non-Plan Asset Subscriber”); or

 

☐_________% (25% or more) of the value of a class of equity interests in
Subscriber (excluding from the computation the value of any equity interests of
any individual or entity, other than an Included Retirement Plan, with
discretionary authority or control with respect to the assets of Subscriber) is
currently held by Included Retirement Plans (a “Plan Asset Subscriber”);

 

and Subscriber shall notify the General Partner immediately if Subscriber was a
Non-Plan Asset Subscriber and becomes a Plan Asset Subscriber (or vice versa) or
if the percentage of Included Retirement Plan ownership indicated above changes.

 

(u)       If Subscriber is an insurance company investing the assets of its
general account in the Partnership, no portion of Subscriber’s general account
constitutes assets of an Included Retirement Plan. If Subscriber is such an
entity and at any time any portion of its general account constitutes assets of
an Included Retirement Plan, it shall immediately disclose to the Partnership
the amount of Included Retirement Plan assets held in its general account.

 

(v)       If Subscriber is itself an Included Retirement Plan (check as
applicable):

 

□ Subscriber is an ERISA Plan         OR         □ Subscriber is a 4975 Plan.

 

(w)       If Subscriber is an Included Retirement Plan, none of the General
Partner, the Manager, the Partnership or any of their Affiliates (i) has
exercised any discretionary authority or control with respect to the Included
Retirement Plan’s investment in Interests, (ii) has undertaken to render
individualized investment advice to the Included Retirement Plan or any of its
participants based upon the Included Retirement Plan’s or any of its
participant’s investment policies or strategy, overall portfolio composition or
diversification, or (iii) is a party-in-interest (as defined in ERISA Section
3(14)) or a disqualified person (as defined in Internal Revenue Code Section
4975(e)(2)) with respect to the Included Retirement Plan.

 



11 

 

 

4.       Indemnification. Subscriber acknowledges that certain representations
made in this Agreement and its NDA are made for the purposes of inducing the
Partnership and Manager to provide confidential information to Subscriber,
qualifying Subscriber for investment in the Partnership, inducing a sale of
securities to Subscriber by the Partnership, and inducing the attorneys,
accountants, administrator and other persons retained by the Partnership, the
General Partner, the Manager and their Affiliates to perform services with
respect to the Partnership. Subscriber represents that all such information
provided herein is true and correct in all respects. Subscriber further
understands and agrees that a false representation or violation of an agreement
made in this Agreement or the NDA may constitute a violation of law, and that
any person who suffers damage as a result of reliance on such a false
representation or agreement violation may have a claim against Subscriber for
damages. Subscriber further acknowledges that he or she understands the meaning
and legal consequences of the acknowledgments and agreements contained in
Section 2 hereof and the representations and warranties contained in Section 3
hereof, and Subscriber hereby agrees to indemnify and hold harmless the
Partnership, the General Partner, the Manager, the Limited Partners and their
respective Affiliates, the administrator, attorneys, accountants and other
persons retained to provide services to the Partnership, from and against any
and all loss, damage, expense (including without limitation attorneys’ fees) or
liability due to or arising out of breach of any agreement, representation or
warranty of Subscriber contained in this Agreement or NDA or the inaccuracy of
information provided by Subscriber pursuant to this Agreement.

 

5.       Reaffirmation. Subscriber agrees that any time that Subscriber makes an
additional capital contribution to the Partnership, that each representation,
warranty and agreement stated in or made pursuant to this Agreement shall be
deemed to have been remade and shall be true and correct as of the date of each
such additional capital contribution. The representations and warranties in this
Agreement shall survive the termination of this Agreement. If in any respect
such representations and warranties shall not be true and accurate, the
undersigned shall give written notice of such fact to the General Partner
specifying which representations and warranties are not true and accurate and
the reasons therefor and shall provide the General Partner with any such further
information as the General Partner may reasonably require. The General Partner
may request from Subscriber from time to time such additional information as it
may deem necessary in connection with this Agreement, including, without
limitation, (i) to evaluate the eligibility of Subscriber to make an additional
contribution, (ii) to determine the eligibility of Subscriber to hold an
Interest, (iii) to enable it to determine the Partnership’s compliance with
applicable regulatory requirements or tax status, and (iv) to enable it to
comply with the requirements of applicable anti-money laundering rules and
regulations, and Subscriber shall provide such information as may reasonably be
requested.

 

6.       Transferability. Subscriber agrees not to transfer or assign this
Agreement, or any of his or her interest herein, and further agrees that the
assignment and transferability of Interests acquired pursuant hereto shall be
made only in accordance with the Partnership Agreement.

 

7.       Representations and Warranties of the General Partner, the Partnership
and the Manager.

 

(a)       The General Partner is a limited liability company duly established
and validly existing under the laws of the State of Delaware with all requisite
power and authority to enter into this Agreement and the Partnership Agreement,
to carry out the provisions and conditions hereof and thereof, and to consummate
the transactions contemplated hereby and thereby.

 

(b)       The Partnership is a limited partnership duly established and validly
existing under the laws of the State of Delaware with (acting through the
General Partner) all requisite partnership power and authority to conduct its
business as described in the Partnership Agreement and to consummate the
transactions contemplated hereby and under the Partnership Agreement.

 

(c)       The Manager is a limited liability company duly established and
validly existing under the laws of the State of Delaware with (acting through
its managing member) all requisite power and authority to enter into the
investment management agreement (the “Investment Management Agreement”) with the
Partnership, to carry out the provisions and conditions thereof, and to
consummate the transactions contemplated thereby and by the Partnership
Agreement and this Agreement.

 



12 

 

 

(d)       The execution, delivery and performance by the General Partner of the
Partnership Agreement and this Agreement are within the power and authority of
each of the General Partner and the Partnership (acting through the General
Partner), have been authorized by all necessary action on behalf of the General
Partner and the Partnership, and the Partnership Agreement and this Agreement
are legal, valid and binding agreements of the General Partner and the
Partnership, enforceable against the General Partner and the Partnership in
accordance with their terms. The execution, delivery and performance by the
Manager of the Investment Management Agreement is within the power and authority
of the Manager (acting through its managing member), has been authorized by all
necessary action on behalf of the Manager, and the Investment Management
Agreement is a legal, valid and binding agreement of the Manager, enforceable
against the Manager in accordance with its terms. The Partnership Agreement and
this Agreement have been duly executed by each of the General Partner and the
Partnership.

 

(e)       The execution and delivery of the Partnership Agreement, this
Agreement and the Investment Management Agreement, the consummation of the
transactions contemplated thereby and hereby and the performance of the General
Partner’s and the Manager’s obligations under the Partnership Agreement, this
Agreement and the Investment Management Agreement will not:

 

(i)       result in any violation of or default under or conflict with any
provision of any agreement or instrument to which the Partnership, the General
Partner, the Manager, or their respective Affiliates or principals is a party or
by which any of them are bound, or breach of any license, permit, franchise or
regulation to which the General Partner, the Manager, its principals or the
Partnership are subject;

 

(ii) violate any statute, regulation, law, order, writ, injunction, judgment or
decree to which the Partnership, the General Partner, the Manager, or their
respective Affiliates or principals are subject; or

 

(iii)       require the consent, approval or authorization of any court or
governmental authority on the part of the Partnership, the General Partner or
the Manager other than in relation to the future operation of the business of
the Partnership or any tax authority in connection with any portfolio investment
of the Partnership.

 

(f)       Upon execution and delivery to the General Partner of this Agreement
by the Subscriber and acceptance thereof by the General Partner, the Subscriber
will have been duly admitted as a Limited Partner of the Partnership, entitled
to all the benefits, and subject to all the obligations, of a Limited Partner
under the Partnership Agreement and the Delaware Partnership Act.

 

(g)       There is no legal action, suit, arbitration or other legal or
administrative, regulatory or other governmental investigation, inquiry or
proceeding pending or, to the General Partner’s knowledge, threatened by any
court or governmental authority, including, without limitation, the U.S.
Securities and Exchange Commission or any state securities regulatory authority,
against or affecting any of the Partnership, the General Partner, the Manager,
or their respective Affiliates or principals.

 

(h)       Each of the General Partner, the Manager, and the Partnership have all
licenses, consents and authorizations necessary for the performance of their
duties and exercise of their discretions under the Partnership Agreement.

 



13 

 

 

(i)       None of the Partnership, the General Partner, the Manager, or their
respective Affiliates is in default (nor to the General Partner’s knowledge has
any event occurred which with notice, lapse of time or both, would constitute a
default) with respect to any material obligation, agreement or condition of the
Partnership Agreement, or any material agreement, license, permit, franchise or
certificate by which it is bound or to which it is subject, nor is such Person
in violation of any statute, regulation, law, order, writ, injunction, judgment
or decree to which such Person is subject, which default or violation would have
a material adverse effect on the business or financial condition of any of the
aforementioned Persons or impair such Person’s ability to carry out its
obligations or business.

 

8.       Termination of Agreement. If Subscriber’s subscription pursuant to this
Agreement is not accepted by the Partnership for any reason this Agreement shall
be null and void and of no further force and effect, and no party hereto shall
have any rights against any other party hereunder or under the Partnership
Agreement. This Agreement and any obligation to make further payments hereunder
shall also terminate on the earliest to occur of (a) the valid termination after
its execution and delivery by all parties thereto of the Merger Agreement in
accordance with the terms thereof, (b) the date as of which Subscriber funds to
the Partnership an amount equal to the full Contribution Amount in accordance
with and in full satisfaction of its obligations under the terms hereof, or (c)
circumstances arising that make the satisfaction of any Offering Condition
impossible; provided, however, and it is expressly agreed, that the indemnity
and hold harmless agreement of Subscriber set forth in Section 4 hereof shall
survive any such termination of this Agreement.

 

9.       Subscription Information.

 



Please provide the following information.



 



          Business 21255 Burbank Road Address(es)           Woodland Hills, CA
91367     Principal Residence         Address                             Send
Mail to ____ Home    X    Office (Please Check One)             Business
Telephone (818) 884-3737   Home Telephone
(       )                                                       E-mail Address  
  Date of Birth: __________________  



 

Are there any other states in which you ____ maintain a residence, ____ pay
state income taxes, ____ hold a driver’s license, ____ are registered to vote?

 



If so, please explain:   



 

10.      Miscellaneous.

 

(a)       All notices or other communications given or made hereunder shall be
in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to Subscriber at his or her address
set forth below and to the General Partner at the address of the Partnership.

 



14 

 

 

(b)       NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY
OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF DELAWARE APPLICABLE TO CONTRACTS ENTERED INTO AND PERFORMED EXCLUSIVELY
WITHIN SAID STATE. THE PARTIES (A) HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN ORANGE COUNTY,
FLORIDA FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
OR BASED UPON THIS THIS AGREEMENT, (B) AGREE NOT TO COMMENCE ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS SUBSCRIPTION AGREEMENT EXCEPT
IN ANY STATE OR FEDERAL COURT LOCATED IN ORANGE COUNTY, FLORIDA, AND (C) HEREBY
WAIVE, AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN
ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY
TO THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER OR THAT THIS SUBSCRIPTION AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.

 

(c)       Except as provided in a separate agreement specifically referring to
this Agreement, this Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by all parties.

 

(d)       Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the undersigned, Subscriber does
not hereby, thereby or in any other manner waive any rights granted to
Subscriber under Federal or state laws except as regards venue and forum for the
resolution of disputes.

 

(e)       If any provision of this Agreement is invalid or unenforceable under
any applicable law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such applicable law. Any provision hereof which may be held invalid or
unenforceable under any applicable law shall not affect the validity or
enforceability of any other provisions hereof, and to this extent the provisions
hereof, shall be severable.

 

(f)       This Agreement (i) shall be binding upon the undersigned and the
heirs, legal representatives, successors, and permitted assigns of the
undersigned and shall inure to the benefit of the Partnership and its successors
and assigns, (ii) shall survive the acceptance of the undersigned as a Limited
Partner of the Partnership, and (iii) shall, if the undersigned consists of more
than one person, be the joint and several obligation of each of such person.

 

(g)       The headings at the beginning of the sections hereof are solely for
convenience of reference and are not part of this Agreement. As used herein,
each gender includes each other gender, the singular includes the plural and
vice versa. All references to sections are intended to refer to sections of this
Agreement, except as otherwise indicated.

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement and
Questionnaire as of the 17th day of June, 2018.

 

All Subscribers must complete the following:

 

 

Proposed Contribution Amount:
$315,000,000_______________________________________

 



15 

 

 

Subscribers that are natural persons sign below:

 

 

 



 



Exact Name(s) In Which Title Is To Be Held (Please Print)

 



 

Signature(s)

 

Subscribers that are entities (corporation, partnership, trust, etc.) complete
and sign below:

 



 

B. Riley Financial, Inc.



 



Name of Entity That Will Hold Title (Please Print)

 



  Signed: /s/ Bryant Riley         Name: Bryant Riley     (Please Print)        
Title: CEO  

 



All Subscribers must have their signatures above witnessed below:

 

 

Executed in the presence of:

 

/s/ Thomas Kelleher

 



Witness Signature

 

Thomas Kelleher



 



Printed Name

 

If Subscriber is an IRA or self-directed pension plan, the individual who
established the IRA or the individual who directed the pension plan’s investment
in the Partnership, as the case may be, (i) has signed below to indicate that he
or she hereby represents, warrants and agrees for himself or herself those
representations and agreements set forth above, and (ii) has caused the
custodian or trustee of Subscriber to execute this Agreement and the Partnership
Agreement.

 





        Name           Signature  

 



16 

 



 

ACCEPTED as of the17th day of June, 2018, on behalf of Vintage Rodeo, L.P.

 



  By: Vintage Rodeo GP, LLC, General Partner         By: /s/ Brian R. Kahn    
Brian R. Kahn, Manager



 

17 

 

 

Vintage Rodeo, L.P.

 

Limited Partnership Agreement



Signature Page

 

THE OFFER AND SALE OF INTERESTS HAVE NOT BEEN REGISTERED UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR QUALIFIED UNDER THE
SECURITIES LAWS OF ANY STATE THAT WOULD REQUIRE REGISTRATION OR QUALIFICATION
ABSENT AN EXEMPTION, IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AND
QUALIFICATION REQUIREMENTS CONTAINED IN THE SECURITIES ACT AND THOSE LAWS.
INTERESTS MAY NOT BE SOLD, EXCHANGED OR OTHERWISE TRANSFERRED, NOR WILL ANY
ASSIGNEE OR ENDORSEE THEREOF BE RECOGNIZED AS AN OWNER THEREOF BY THE FUND FOR
ANY PURPOSE, UNLESS SUCH TRANSACTION IS REGISTERED PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT AND QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS OR COUNSEL FOR THE MANAGER HAS DETERMINED THAT
SUCH SALE, EXCHANGE OR TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND IS EITHER EFFECTIVELY QUALIFIED OR EXEMPT FROM
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS. FURTHER, INTERESTS MAY BE
TRANSFERRED ONLY AFTER COMPLIANCE WITH THE PROVISIONS OF THE PARTNERSHIP
AGREEMENT, WHICH REQUIRES THE CONSENT OF THE MANAGER.

 

The undersigned hereby executes and delivers as of the date indicated below the
Limited Partnership Agreement of Vintage Rodeo, L.P. as effective May 23, 2018,
and agrees to contribute to the Partnership the amount indicated subject to the
terms and conditions set forth in the Subscription Agreement.

 



    If signing for an entity investor: $315,000,000         (Aggregate
Contribution Amount)           Name: B. Riley Financial, Inc.

 



Date: June 17, 2018           By:  /s/ Bryant Riley

 



Attest:     Title: CEO (if entity is corporation)           If signing as an
individual investor: Executed in the presence of:      



 



    Name(s):   /s/ Thomas Kelleher       Witness Signature           Signed:  
Thomas Kelleher       Printed Name           Signed:         (if jointly held)

 



 

 

 

APPENDIX A

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

VINTAGE RODEO, L.P.

 

TABLE OF CONTENTS

 

    Page         ARTICLE I: GENERAL PROVISIONS 1           1.1 Formation 1      
    1.2 Name 1           1.3 Purpose 1           1.4 Place of Business 1        
  ARTICLE II: DEFINITIONS; DETERMINATIONS 1           2.1 Definitions 1        
  2.2 Determinations 6           ARTICLE III: CAPITAL CONTRIBUTIONS; CAPITAL
ACCOUNT ALLOCATIONS 6           3.1 Capital Contributions 6           3.2
Capital Account Allocations 6           3.3 Distributions in Kind 7          
ARTICLE IV: DISTRIBUTIONS 8           4.1 Distribution Policy 8           4.2
Omitted 8           4.3 Distributions and Return of Capital 8           ARTICLE
V: INVESTMENT MANAGER; REIMBURSABLE EXPENSES 9           5.1 Investment Manager
9  

 



 

 

 



5.2 Management Fee 9           5.3 Reimbursable Expenses 9           5.3
Reimbursable Expenses 9           5.3 Reimbursable Expenses 9           ARTICLE
VI: GENERAL PARTNER 10           6.1 Management Authority 10           6.2
Limitations on Indebtedness and Guarantees 10           6.4 UBTI 10          
6.5 Plan Asset Regulations 10           6.6 Ordinary Operating Expenses 10      
    6.7 Transfer, Withdrawal or Loans 10           6.8 Exculpation and
Indemnification 11           6.9 Formation of New Fund or Business Endeavor 12  
        6.10 General Partner Time and Attention 12           ARTICLE VII:
LIMITED PARTNERS 12           7.1 Limited Liability 12           7.2 No
Participation in Management 12           7.3 Transfer of Limited Partner
Interests 12           7.4 No Withdrawal or Loans 14           7.5 No
Termination 14           7.6 Additional Limited Partners: Increased Capital
Contributions 14           7.7 Omitted 14           7.8 Indemnification and
Reimbursement for Payments on Behalf of a Partner 14  



 



 

 

 



7.9 Omitted 15           7.10 §754 Election 15           ARTICLE VIII:
ADDITIONAL PERMITTED TRANSFERS AND RIGHTS 15   ARTICLE IX: DURATION AND
TERMINATION 22           9.1 Duration 22           9.2 Omitted 22           9.3
Early Termination of the Partnership 22           9.4 Liquidation of the
Partnership 22           ARTICLE X: VALUATION OF ASSETS 24           10.1 Normal
Valuation 24           10.2 Omitted 24           ARTICLE XI: BOOKS OF ACCOUNTS;
MEETINGS 24           11.1 Books 24           11.2 Fiscal Year 24           11.3
Reports 24           11.4 Omitted 25           11.5 Tax Allocation 25          
11.6 Partnership Representative 25           11.7 Audit Procedures 25          
ARTICLE XII: CERTIFICATE OF LIMITED PARTNERSHIP; POWER OF ATTORNEY 26          
12.1 Certificate of Limited Partnership 26           12.2 Power of Attorney 26  



 



 

 

 



ARTICLE XIII: MISCELLANEOUS 27           13.1 Amendments 27           13.2
Successors 27           13.3 Governing Law: Severability 27           13.4
Notices 27           13.5 Legal Counsel 27           13.6 Entire Agreement 28  
        13.7 Miscellaneous 28           13.8 No Third Party Beneficiaries 28  

 



 

 

 

LIMITED PARTNERSHIP AGREEMENT 

OF 

VINTAGE RODEO, L.P.

 

THIS LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) of Vintage Rodeo, L.P.
(the “Partnership”) is made as of May 23, 2018 by and between Vintage Rodeo GP,
LLC, a Delaware limited liability company (the “General Partner”), and the
limited partners admitted to Partnership pursuant to the terms hereof (the
“Limited Partners”). The General Partner and the Limited Partners are
collectively referred to herein as the “Partners”.

 

The parties hereto agree as follows:

 

ARTICLE I 

GENERAL PROVISIONS

 

1.1       Formation. The General Partner has formed Vintage Rodeo, L.P. as a
limited partnership pursuant to and in accordance with the Delaware Revised
Uniform Limited Partnership Act (the “Delaware Partnership Act”). The term of
the Partnership commenced upon the filing of the Certificate of Limited
Partnership with the Secretary of State of Delaware on May 2, 2018 (the date of
“formation” of the Partnership) and shall continue until dissolution and
termination of the Partnership in accordance with the provisions of Article IX
hereof (the “Term”).

 

1.2       Name. The name of the Partnership is “Vintage Rodeo, L.P.” or such
other name or names as the General Partner may designate from time to time. The
General Partner shall promptly notify each Limited Partner in writing of any
change in the Partnership’s name.

 

1.3       Purpose. The Partnership is organized for the principal purposes of
(i) investing in a single portfolio company (the “Company”) as separately
disclosed, (ii) managing and supervising such investments, and (iii) engaging in
such other activities incidental or ancillary thereto as the General Partner
deems necessary or advisable.

 

1.4       Place of Business. The Partnership shall maintain an office and
principal place of business in the State of Florida, or at such other place or
places within the United States as the General Partner may from time to time
designate.

 

ARTICLE II 

DEFINITIONS; DETERMINATIONS

 

2.1       Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth below or as otherwise specified herein:

 

“Additional Closing” means a closing at which the Partnership accepts additional
Limited Partners or additional Capital Contributions from an existing Limited
Partner pursuant to Section 7.6.

 

“Additional Closing Date” means the date the Partnership accepts additional
Limited Partners or accepts increased Capital Contributions from any Limited
Partner pursuant to Section 7.6.

 

“Affiliate” means, when used with reference to a specified Person, (i) any
Person that directly or indirectly controls, is controlled by, or is under
common control with, such specified Person and (ii) an officer, director,
shareholder, or partner of such specified Person. As used in the definition of
“Affiliate”, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. As regards the General Partner and Investment Manager, the term
Affiliate shall include without limitation their respective managers and
controlling members.

 



A-1 

 

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

“Basis” with respect to any security means the Cost Basis thereof, reduced by
the amount of any deficiency determined pursuant to the definition of “Realized
Investment Loss.”

 

“Capital Account” has the meaning set forth in Section 3.2.

 

“Capital Contribution” with respect to each Partner means the amount of cash
contributed as capital to the Partnership by such Partner as specified in their
respective subscription agreement, as the same may be modified from time to time
under the terms of this Agreement.

 

“Carried Interest” means the General Partner’s 20% interest in the Partnership’s
Net Profits, Net Losses and distributions allocated to the General Partner
pursuant to Sections 3.2(c)(ii)(B), 3.2(d)(i)(B) and 4.3(b).

 

“Cause Event” has the meaning set forth in Section 9.3.

 

“Certificate” has the meaning set forth in Section 12.1.

 

“Closing Date” means the Initial Closing Date or an Additional Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” means that certain company, as separately disclosed to each Limited
Partner, in which the Partnership will acquire 100% of the direct and indirect
equity interests.

 

“Cost Basis” with respect to any security means the basis thereof as determined
in accordance with the Code.

 

“Current Income” means all interest and dividend income (including original
issue discount and payment in kind income) from securities held by the
Partnership.

 

“Delaware Partnership Act” has the meaning set forth in Section 1.1.

 

“Disinterested Limited Partners” means all Limited Partners other than a GP
Person.

 

“Disinterested Limited Partner Interests” means the interests of the
Disinterested Limited Partners in the profits and losses of the Partnership and
the right to receive distributions of Partnership assets, and specifically
excluding the corresponding interests any GP Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, the related
provisions of the Code, and the respective rules and regulations promulgated
thereunder, in each case as amended from time to time, and judicial rulings and
interpretations thereof.

 

“ERISA Partner” means any Limited Partner which is (i) an employee benefit plan
which is subject to the provisions of Part 4 of Subtitle B of Title I of ERISA,
or (ii) an individual retirement account or annuity described in Section 408(a)
or (b) of the Code and any entity the assets of which are deemed to include the
assets of one or more such employee benefit plans, individual retirement
accounts or-annuities, or a. nominee for, or a trust established pursuant to,
one or more such employee benefit plans; individual retirement accounts or
annuities, or a “governmental plan” within the meaning of Section 3(32) of
ERISA.

 



A-2 

 

 

“Excepted Limited Partner” means any Limited Partner that at the time of its
admission as a Limited Partner of the Partnership is an employee of, or advisor
or consultant to, the General Partner or the Investment Manager, or a family
investment or charitable vehicle for any of the foregoing, or entity owned
solely by any one or group of the foregoing and that is recorded as such in the
books and records of the Partnership.

 

“Fair Value Capital Account” means, with respect to each Limited Partner, such
Limited Partner’s Capital Account computed in accordance with Section 3.2, but
treating each security owned by the Partnership as if, on the date as of which
such computation is being made, such security had been sold at its “value”
(determined in accordance with Article X) and any resulting gain or loss had
been allocated to the Partners’ Capital Accounts in accordance with Section 3.2.

 

The date of “formation” of the Partnership has the meaning set forth in Section
1.1.

 

“Freely Tradable Securities” has the meaning set forth in Section 4.1(a).

 

“General Partner” means Vintage Rodeo GP, LLC, a Delaware limited liability
company, the members of which are the Principals, in its capacity as general
partner of the Partnership, and any successor general partner of the
Partnership.

 

“GP Person” means any of the General Partner, Investment Manager, GP Members,
Principals, Excepted Limited Partners, any of their respective Affiliates, or
any investment vehicle or entity owned or controlled by one or more of the
foregoing.

 

“GP Clawback” has the meaning set forth in Section 9.4(c).

 

“GP LLC Agreement” means the Vintage Rodeo GP, LLC Limited Liability Company
Agreement dated May 2, 2018.

 

“GP Members” means Brian R. Kahn and Andrew M. Laurence, or one or more members
admitted as such pursuant to the terms of the GP LLC Agreement.

 

“Indemnifying Partner” has the meaning set forth in Section 7.8(a).

 

“Initial Closing Date” means a date specified by the General Partner after
acceptance of subscriptions for not less than $540,000,000 of Limited Partners
Interests not later than termination of the Agreement and Plan of Merger (the
“Merger Agreement”) to be entered into by and among Vintage Rodeo Parent, LLC, a
Delaware limited liability company, Vintage Rodeo Acquisition, Inc., a Delaware
corporation and a wholly owned Subsidiary of Parent, and the Company.

 

“Investment Manager” means Vintage Capital Management, LLC, a Delaware limited
liability company affiliated with the General Partner, or any other party (which
shall be the General Partner, one or more of the Principals, or any other entity
which is controlled by the General Partner) selected by the General Partner to
act as agent of the Partnership with respect to managing the affairs of the
Partnership.

 

“Investment Management Agreement” has the meaning set forth in Section 5.1.

 

“Limited Partner Contributions” means the aggregate Capital Contributions of
Limited Partners, and specifically excluding any Capital Contribution of a GP
Person.

 

“Limited Partner Interests” means the interests of the Limited Partners in the
profits and losses of the Partnership and the right to receive distributions of
Partnership assets, and specifically excluding the corresponding interests of
the General Partner.

 



A-3 

 

 

“Limited Partners” means the persons admitted to the Partnership and listed in
the books and records of the Partnership as limited partners in their capacity
as limited partners of the Partnership and each person who is admitted to the
Partnership as a substitute Limited Partner pursuant to Section 7.3(b) or as an
Additional Limited Partner, so long as such person continues to be a limited
partner hereunder.

 

“Management Fee” has the meaning set forth in Section 5.2(a).

 

“Net Loss” for any period means the excess if any, of all the Partnership’s
Realized Investment Losses, unrealized losses and Partnership Expenses for such
period over all of the Partnership’s Current Income, Realized Investment Gains
and unrealized gains for such period.

 

“Net Profit” for any period means the excess, if any, of all of the
Partnership’s Current Income, Realized Investment Gains and unrealized gains for
such period over all of the Partnership’s Realized Investment Losses, unrealized
losses and Partnership Expenses for such period.

 

“Organizational Expenses” means, without limitation, all expenses, costs and
liabilities incurred in connection with (i) the offering and sale of the
interests in the Partnership (excluding placement agent costs and placement
agent fees), (ii) the organization of the Partnership, the General Partner and
subsidiaries of the Partnership, (iii) the negotiation, execution and delivery
of this Agreement, the Investment Management Agreement and any related or
similar documents, including, without limitation, any related legal, accounting,
consulting, filing, travel, marketing, printing, office set-up and supplies,
start-up costs and other out-of-pocket expenses incurred in connection with the
organization and funding of the Partnership, but not including fees and expenses
of placement and sales agents and (iv) any corresponding expenses set forth in
(i)-(iii) above relating to any Parallel Vehicle.

 

“Parallel Vehicle” has the meaning set forth in Section 3.1.

 

“Partners” has the meaning set forth in the introductory paragraph.

 

“Partnership” has the meaning set forth in the introductory paragraph.

 

“Partnership Expenses” means all costs and expenses relating to the organization
of the Partnership and General Partner and the Partnership’s activities,
investments and business (to the extent not borne or reimbursed by the Company
or any other entity not affiliated with the General Partner or the Investment
Manager), including, without limitation, all expenses, costs and liabilities
incurred in connection with (i) the offering and sale of the interests in the
Partnership (excluding placement agent costs and placement agent fees), (ii) the
organization of the Partnership and the General Partner, (iii) the negotiation,
execution and delivery of this Agreement, the Investment Management Agreement
and any related or similar documents, including, without limitation, any related
legal, accounting, consulting, filing, travel, marketing, printing, office
set-up and supplies, start-up costs and other out-of-pocket expenses incurred in
connection with the organization and funding of the Partnership, but not
including fees and expenses of placement and sales agents, (iv) all costs and
expenses attributable to acquiring, holding and disposing of the Partnership’s
investments and related regulatory compliance (including, without limitation,
interest on money borrowed by the Partnership or the General Partner or the
Investment Manager on behalf of the Partnership, investment adviser registration
expenses incurred by the Investment Manager and brokerage, finders’, custodial
and other fees), (v) legal, accounting, auditing, consulting and other fees and
expenses (including, without limitation, expenses associated with the
preparation of Partnership financial statements, tax returns and Schedule K-1s),
(vi) costs, expenses and liabilities of the Partnership (including, without
limitation, litigation and indemnification costs and expenses, judgments and
settlements), (vii) all out-of-pocket fees and expenses incurred by the
Partnership, the General Partner, the Investment Manager or the General
Partner’s or Investment Manager’s respective managing members or general
partners, as the case may be, officers and employees (without duplication)
relating to investment and disposition opportunities for the Partnership not
consummated and arising as a result of the Partnership being an Investment
Manager client (including, without limitation, legal, accounting, auditing,
consulting, regulatory compliance and other fees and expenses, financing
commitment fees, real estate title and appraisal costs, and printing), (viii)
the Management Fee, and (ix) any taxes, fees and other governmental charges
levied against the Partnership, but not including (A) Organizational Expenses
and (B) ordinary overhead and administrative expenses which are payable by the
General Partner or the Investment Manager pursuant to Section 6.6.
Notwithstanding anything herein to the contrary, no expenses incurred by the
General Partner or the Investment Manager shall constitute Partnership Expenses
to the extent the General Partner or the Investment Manager has received
reimbursement of such amount from the Company or any other entity not affiliated
with the General Partner or the Investment Manager.

 



A-4 

 

 

“Partnership Legal Matters” has the meaning set forth in Section 13.5.

 

“Partnership Representative” has the meaning set forth in Section 11.6.

 

“Person” means an individual, corporation, partnership, joint venture, trust,
unincorporated organization, association or any other legal entity.

 

“Plan Asset Regulations” means the U.S. Department of Labor plan asset
regulations, 29 C.F.R. §2510.3-101.

 

“Principals” means Brian R. Kahn and Andrew M. Laurence.

 

“Realized Investment Gain” means the sum of (i) the excess, if any, of the
proceeds from the sale of securities over the Basis of such securities and (ii)
the excess, if any, of the value (as determined pursuant to Article X) of any
securities distributed to the Partners over the Basis of such securities.

 

“Realized Investment Loss” means the sum of (i) the deficiency, if any, of the
proceeds from the sale of securities as compared to the Basis of such
securities, and (ii) the deficiency, if any, of the value (as determined
pursuant to Article X) of any securities distributed to the Partners as compared
to the Basis of such securities.

 

“Tax Distributions” means any distributions made to the General Partner for the
payment of taxes, if any, incurred in a fiscal year equal to anticipated taxes
with respect to the Carried Interest credited to the General Partner’s Capital
Account for such fiscal year, after reducing such Carried Interest by any Net
Losses included in the Carried Interest in prior periods but not previously
utilized as an offset pursuant to this clause and which would be available to
reduce the General Partner’s anticipated taxes with respect to such fiscal year
assuming that the General Partner’s only income or loss for such fiscal year and
each prior fiscal year was income or loss attributable to the Carried Interest.
All calculations of anticipated taxes pursuant to this paragraph shall assume
the highest applicable marginal federal, state and local tax rates for all of
the General Partner’s Principals and former Principals, taking into account the
deductibility of state and local taxes.

 

“Tax Exempt Partner” means any Limited Partner (or any partner or member of a
Limited Partner that is a flow through entity for federal income tax purposes)
which is exempt from income taxation under §501(a) of the Code.

 

“Term” has the meaning set forth in Section 1.1.

 

“Transfer” has the meaning set forth in Section 6.7.

 

“UBTI” means unrelated business taxable income, which means items of gross
income taken into account for purposes of calculating unrelated business taxable
income as defined in §512 and §514 of the Code.

 

“UBTI Investment” means any proposed investment in the Company that is
reasonably likely to generate a material amount of UBTI from a distributive
share of income allocable to the Partnership or from a disposition of such
investment.

 

“VCOC” means “Venture Capital Operating Company” as such term is defined in the
Plan Asset Regulations.

 



A-5 

 

 

2.2       Determinations. Except as otherwise provided herein, any determination
to be made by the Limited Partners under this Agreement or the Delaware
Partnership Act based upon a specified proportion of the Limited Partner
Interests or the Limited Partner Contributions shall be made by Disinterested
Limited Partners based upon the Limited Partner Contributions of all
Disinterested Limited Partners.

 

ARTICLE III 

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNT ALLOCATIONS

 

3.1       Capital Contributions.

 

(a)       Initial Capital Contributions shall be accepted only if the stated
conditions of the Partnership’s offering of Limited Partner Interests have been
satisfied. Capital Contributions shall only be used (i) first to fund
investments in the Company, (ii) to pay existing (or set aside for anticipated)
Partnership Expenses (including Management Fees on a semi-annual basis), and
(iii) to pay and/or reimburse the General Partner and/or the Principals for
Organizational Expenses; provided that the Company may be directed to pay or
reimburse Partnership Expenses and Organizational Expenses. Each Capital
Contribution to the Partnership shall be made by means of a certified or
cashier’s check or by wire transfer of immediately available funds to an account
designated by the General Partner.

 

(b)       No additional amounts of Limited Partner Interests or other
Partnership securities shall be available for subscription except as approved by
the Board of the General Partner.

 

3.2       Capital Account Allocations. An account (a “Capital Account”) shall be
established for each Partner on the books of the Partnership, and the Partners’
Capital Accounts shall be adjusted as set forth below and otherwise maintained
in accordance with Treasury Regulation §1.704-1(b)(2)(iv).

 

(a)       A Partner’s Capital Contribution shall be credited to its Capital
Account.

 

(b)       Omitted.

 

(c)       For any period in which the Partnership has a Net Profit, such Net
Profit shall be credited to the Partners’ Capital Accounts in the following
priority:

 

(i)        First, the Net Profit shall be credited 100% to the Capital Accounts
of all Partners pro rata according to their respective aggregate Capital
Contributions, but only to the extent that Net Losses previously have been
allocated to the Partners’ Capital Accounts pursuant to subparagraph (d)(ii) and
(iii) below and not offset by allocations of Net Profits under this subparagraph
(i); and

 

(ii)       Second, after the required amount of an allocation of such Net Profit
is made pursuant to subparagraphs (i) above, the remainder of such Net Profit
shall be credited (A) 80% to the Capital Accounts of the Limited Partners pro
rata according to their respective aggregate Capital Contributions and (B) 20%
to the Capital Account of the General Partner and any Excepted Limited Partners
participating in Carried Interest.

 

(d)       For any period in which the Partnership has a Net Loss, and subject to
the allocation of pre-funded Organizational Expenses, such Net Loss shall be
debited to the Partners’ Capital Accounts in the following priority:

 

(i)        First, the Net Loss shall be debited (A) 80% against the Capital
Accounts of the Limited Partners pro rata according to their respective
aggregate Capital Contributions and (B) 20% against the Capital Account of the
General Partner and any Excepted Limited Partners participating in Carried
Interest, but only to the extent that Net Profits previously have been allocated
to the Limited Partners’ Capital Accounts pursuant to paragraph (c)(ii) above
and not offset by allocations of Net Losses under this subparagraph (i);

 



A-6 

 

 

(ii)       Second, after the required amount of an allocation of such Net Loss
is made pursuant to subparagraphs (i) above, the Net Loss shall be debited 100%
against the Capital Accounts of all Partners pro rata according to their
respective aggregate Capital Contributions, but only to the extent that Net
Profits previously have been allocated to the Partners’ Capital Accounts
pursuant to paragraph (c)(i) above and not offset by allocations of Net Losses
under this subparagraph (ii);

 

(iii)       Third, after the required amount of an allocation of such Net Loss
is made pursuant to subparagraphs (i) and (ii) above, the remainder of the Net
Loss shall be debited 100% against the Capital Accounts of all Partners pro rata
according to their respective Capital Account balances.

 

(e)       Any amount distributed to a Partner shall be debited against such
Partner’s Capital Account.

 

The General Partner shall normally adjust the Partners’ Capital Accounts on a
monthly basis, but the General Partner may adjust the Capital Accounts more
often if a new Partner is admitted to the Partnership pursuant to Section 7.6 or
if, in the General Partner’s judgment, circumstances otherwise make it advisable
to do so.

 

3.3       Distributions in Kind.

 

(a)       If any Company security is to be distributed in kind to the Partners
as provided in Article IV, such security first shall be written up or down to
its value (as determined pursuant to Article X hereof) as of the date of such
distribution. Any Realized Investment Gain or Realized Investment Loss resulting
from the application of the immediately preceding sentence (if any) shall be
allocated to the Partners’ respective Capital Accounts in accordance with
Section 3.2, and the value of any distributed securities (as determined pursuant
to the immediately preceding sentence) shall be debited against the Partners’
respective Capital Accounts upon such distribution in accordance with Section
3.2.

 

(b)       The General Partner may elect to receive all or a portion of its share
of any distribution in securities in kind and to distribute to each other
Partner all or any portion of such distribution in the form of net proceeds from
a disposition of such securities that otherwise would have been distributed to
such Partner in kind. In addition, in connection with any distribution of
Company securities in kind, the General Partner may, in its absolute discretion,
offer each Partner the right to receive at his, her or its election all or any
portion of such distribution in the form of the net proceeds from a disposition
of such securities that otherwise would have been distributed to such Partner in
kind; provided, that the distribution to any or all of the Limited Partners of
the net proceeds of Company securities that otherwise could have been
distributed to such Partners in kind, whether at the election of such Limited
Partners or otherwise, shall not affect the right of the General Partner to
receive its portion of such distribution in kind. Any gain or loss recognized by
the Partnership upon the disposition of such securities and any expenses
(including, without limitation, commissions and underwriting costs) of such
disposition shall be allocated equitably among only those Partners receiving
proceeds instead of securities in kind, and any Realized Investment Gain or
Realized Investment Loss created by the distribution in kind shall be allocated
equitably among only those Partners receiving such securities in kind. Except as
set forth above, to the extent feasible, each distribution of Company securities
shall be apportioned among the Partners in proportion to their respective
interests in the proposed distribution, except to the extent a disproportionate
distribution of such securities is necessary to avoid distributing fractional
shares. For all purposes of this Agreement other than this Section 3.3(b),
including, without limitation, for determining the rights of the Partners to
subsequent allocations of Net Profits and Net Losses and subsequent
distributions and contributions, the election of any Partner to receive proceeds
pursuant to this Section 3.3(b) shall be disregarded, and any such Partner shall
be treated as if it had received a distribution of securities in kind pursuant
to Section 3.3(a).

 



A-7 

 

 

ARTICLE IV 

DISTRIBUTIONS

 

4.1       Distribution Policy.

 

(a)       The General Partner may in its absolute discretion (but shall not be
required to) make distributions of cash, property and securities to the Partners
at any time and from time to time in the manner described in this Agreement;
provided, that prior to the winding-up and liquidation of the Partnership,
except for distributions made pursuant to Section 9.1, in kind distributions of
securities by the General Partner pursuant to this Article IV shall only include
securities which the General Partner reasonably believes are (i) listed or
quoted on a United States national securities exchange or quoted on a United
States national automated inter-dealer quotation system, (ii) not subject to any
“hold-back” or “lock-up” agreement, and (iii) eligible for sale by the
distributee (assuming that the distributee is not an affiliate of the issuer of
such securities) pursuant to a registration statement effective under the
Securities Act of 1933, as amended, or pursuant to Rule 144(k) of the Securities
Act of 1933, as amended, or any similar provision then in force (“Freely
Tradable Securities”). The General Partner presently anticipates that it will
distribute cash rather than securities whenever reasonably practicable.

 

(b)       The General Partner shall distribute Current Income other than
original issue discount and payment in kind income (net of Partnership Expenses)
at least quarterly; provided, however, that if at any time prior the aggregate
amount distributable to all Limited Partners is greater than $15 million, the
General Partner shall distribute such amount to the Limited Partners at the next
month-end. Furthermore, the General Partner shall distribute the full net cash
proceeds from the disposition of investments, as well as original issue discount
and payment in kind income, as received in cash, promptly, but in no event later
than three months after receipt thereof. For the avoidance of doubt, if the
aggregate amount distributable to all Limited Partners pursuant to the preceding
sentence is greater than $15 million, the General Partner shall distribute such
amount to the Limited Partners no later than at the next month-end.
Notwithstanding the foregoing, distributions to Limited Partners shall be
subject to the availability of cash after paying Partnership Expenses and
setting aside such reserves as the General Partner determines appropriate for
anticipated liabilities, obligations and commitments of the Partnership.

 

(c)       Notwithstanding any other provision of this Agreement, the General
Partner shall distribute Company securities which are Freely Tradable Securities
at such time as the General Partner determines appropriate in its absolute
discretion, subject to setting aside such reserves as the General Partner
determines appropriate for reasonably anticipated liabilities, obligations and
commitments of the Partnership.

 

(d)       Notwithstanding anything in this Agreement to the contrary, the
General Partner may at any time elect not to receive all or any portion of any
cash distribution that otherwise would be made to it with respect to its Carried
Interest. Any amount which is not distributed to the General Partner due to the
immediately preceding sentence shall, in the General Partner’s absolute
discretion, either be retained by the Partnership on the General Partner’s
behalf or distributed to the Partners (other than to the General Partner with
respect to its Carried Interest) in accordance with Section 4.3. If the General
Partner in its absolute discretion so elects, 100% of any or all subsequent cash
distributions shall be distributed to the General Partner until the General
Partner has received the amount of cash distributions it would have received had
it not waived receipt of certain cash distributions pursuant to the first
sentence of this Section 4.1(d).

 

4.2       Omitted.

 

4.3       Distributions and Return of Capital. Subject to Section 3.1(d), each
distribution (including in-kind distributions of securities) and all
distributions representing a return of capital to the Partners (i.e., a
distribution other than Short-Term Investment Income and including in-kind
distributions of securities representing a return of capital) shall be made to
the Partners in the following priority (subject to Section 7.8):

 



A-8 

 

 

(a)       Return of Capital. First, 100% to the Limited Partners pro rata
according to their respective aggregate Capital Contributions until each Limited
Partner has received an amount equal to its aggregate Capital Contributions,
except that the General Partner shall be entitled to receive Tax Distributions;
and

 

(b)       Residual Amounts. Thereafter, 20% to the General Partner and any
Excepted Limited Partners participating in Carried Interest (including in such
calculation Tax Distributions) and 80% to the Limited Partners pro rata
according to their respective aggregate Capital Contributions.

 

Any Carried Interest amounts distributable to the General Partner shall be
distributable to Excepted Limited Partners to the extent specified by the
General Partner. For the avoidance of doubt, any Tax Distribution received by
the General Partner shall be deemed an advance on distributions of Carried
Interest and shall reduce future Carried Interest distributions to the General
Partner until such advances are restored in full.

 

ARTICLE V 

INVESTMENT MANAGER;  

REIMBURSABLE EXPENSES

 

5.1       Investment Manager. The General Partner shall appoint the Investment
Manager through an investment management agreement (the “Investment Management
Agreement”) to manage the affairs of the Partnership and delegate such authority
to such Investment Manager as the General Partner determines appropriate in its
absolute discretion. The General Partner shall otherwise have the duty to manage
the affairs of the Partnership during any period when there is no Investment
Manager. The appointment of the Investment Manager shall not in any way relieve
the General Partner of its responsibilities and authority vested pursuant to
Section 6.1.

 

5.2       Management Fee.

 

(a)       Initial. Subject to Section 5.1 and paragraph (b) below, the
Partnership shall pay the Investment Manager in advance, on a semiannual basis
on January 1 and July 1 of each year, a fee (the “Management Fee”) equal to 1.0%
of the aggregate Capital Contributions (including any Capital Contributions of
any Limited Partners admitted or increased as provided in Section 7.6), as
compensation for managing the affairs of the Partnership; provided that the
Management Fee shall not apply to Capital Contributions of Excepted Limited
Partners except to the extent specified by the General Partner.

 

(b)       Partial Period. Installments of the Management Fee payable for any
period other than a full six month period (including the first Management Fee
payment, which shall be payable on the Initial Closing Date) shall be adjusted
on a pro rata basis according to the actual number of days in such period.

 

5.3       Reimbursable Expenses. The Partnership shall pay directly or reimburse
the Investment Manager or the General Partner for Organizational Expenses in an
aggregate amount not to exceed $250,000 as determined in accordance with Section
3.1(c). The General Partner shall not cause the Partnership to be liable for any
placement fees payable in connection with the funding of the Partnership. The
aggregate amount of all Organizational Expenses paid by the Partnership shall be
taken into account in determining Net Profit and Net Loss as incurred.

 

5.4       Omitted.

 

5.5       No Liability to Partnership or Partners. Neither the Investment
Manager nor any member, shareholder, partner, director, officer, employee, agent
or Affiliate of the Investment Manager (nor any of their respective members,
shareholders, partners, directors, officers, employees, agents or Affiliates)
(each a “Potential IM Indemnitee”), shall be liable to the Partnership or any
Limited Partner for any acts or omissions or any error in judgment or for any
loss or damage sustained or suffered as a result of, or in the course of, the
discharge of duties under this Agreement or otherwise arising in connection with
this Agreement or in connection with any involvement with the Company (including
serving as an officer, director, consultant or employee of the Company), unless
such loss or damage is found by a court of competent jurisdiction to arise from
bad faith or constitute fraud, willful misconduct or gross negligence on the
part of such Potential IM Indemnitee or a violation of applicable law as to
which a limitation of liability is not permitted. A Potential IM Indemnitee
shall not be liable to the Partnership, any Limited Partner or any other person
for the acts of any agent of the Partnership selected by the Potential IM
Indemnitee, provided that such agent was selected, engaged, retained and
monitored by the Potential IM Indemnitee with reasonable care.

 



A-9 

 

 

ARTICLE VI 

GENERAL PARTNER

 

6.1       Management Authority.

 

(a)       Subject to Section 5.1, the management of the Partnership shall be
vested exclusively in the General Partner and the General Partner shall have
full control over the business and affairs of the Partnership. The General
Partner shall have the power on behalf and in the name of the Partnership and
acting in its fiduciary capacity under the Delaware Partnership Act to carry out
any and all of the objectives and purposes of the Partnership and to perform all
acts and enter into and perform all contracts and other undertakings which the
General Partner, in its absolute discretion, deems necessary or advisable or
incidental thereto, including the power to acquire and dispose of any security
(including marketable securities). The primary business of the General Partner
shall be acting as the general partner of the Partnership and engaging in such
activities incidental or ancillary thereto as the General Partner deems
necessary or desirable. The General Partner will have the same fiduciary
obligations to the Partnership and its limited partners as directors serving on
the board of directors of a Delaware corporation would have to the corporation
and its shareholders.

 

(b)       All matters concerning (i) the allocation and distribution of Net
Profits, Net Losses, Carried Interest and the return of capital among the
Partners, including the taxes thereon, and (ii) accounting procedures and
determinations, and other determinations not specifically and expressly provided
for by the terms of this Agreement, which have been made by the General Partner
with the reasonable belief that it is acting in accordance with this Agreement
shall be final and conclusive as to all the Partners.

 

6.2       Limitations on Indebtedness and Guarantees. The Partnership may not
incur indebtedness for borrowed money or guarantee third party obligations.

 

6.3       [Omitted].

 

6.4       UBTI. The Partnership may engage in transactions which will cause Tax
Exempt Partners to recognize UBTI as a result of their investment in the
Partnership.

 

6.5       Plan Asset Regulations. The General Partner shall use reasonable best
efforts to ensure that the Partnership and the General Partner are in compliance
with the VCOC exception, or another exception or exemption, from “plan assets”
treatment under the ERISA or the Plan Asset Regulations.

 

6.6       Ordinary Operating Expenses. The General Partner or the Investment
Manager shall bear their own ordinary overhead and administrative expenses
(including salaries, bonuses, rent and equipment expenses) incurred by them (to
the extent not borne or reimbursed by the Company) in connection with (a)
consummating, monitoring and disposing of the Partnership’s investments, (b)
Organizational Expenses to the extent not reimbursed under Section 5.3, and (c)
providing Company reports and information to the Limited Partners, but excluding
any Partnership Expenses or Organizational Expenses reimbursable under Section
5.3.

  

6.7       Transfer, Withdrawal or Loans. The General Partner shall not sell,
assign, transfer, pledge, mortgage or otherwise dispose of or encumber (each, a
“Transfer”) its interest as the general partner of the Partnership and shall not
borrow or withdraw any funds or securities from the Partnership, except as
expressly permitted by this Agreement; provided, however, that each of the GP
Members may Transfer such GP Member’s interest in the General Partner to one or
more members of his immediate family and/or a trust for the benefit of the GP
Member or one or more members of his immediate family, provided that such
immediate family member, or the trustee of any such trust, agrees to hold the
interest in the General Partner so transferred subject to the terms of the GP
LLC Agreement. The General Partner shall not voluntarily withdraw from the
Partnership.

 



A-10 

 

 

6.8       Exculpation and Indemnification.

 

(a)       Neither the General Partner nor any member, manager, shareholder,
partner, director, officer, employee, agent or Affiliate of the General Partner
(nor any of their respective members, shareholders, partners, directors,
officers, employees, agents or Affiliates)(each a “Potential Indemnitee”), shall
be liable to the Partnership or any Limited Partner for any acts or omissions or
any error in judgment or for any loss or damage sustained or suffered as a
result of, or in the course of, the discharge of duties under this Agreement or
otherwise arising in connection with this Agreement or in connection with any
involvement with the Company (including serving as an officer, director,
consultant or employee of the Company), unless such loss or damage is found by a
court of competent jurisdiction to arise from bad faith or constitute fraud,
willful misconduct, breach of fiduciary duty or gross negligence on the part of
such Potential Indemnitee or a violation of applicable law as to which a
limitation of liability is not permitted. A Potential Indemnitee shall not be
liable to the Partnership, any Limited Partner or any other person for the acts
of any agent of the Partnership selected by the Potential Indemnitee, provided
that such agent was selected, engaged, retained and monitored by the Potential
Indemnitee with reasonable care. All investment activity concerning the
Partnership shall be for the account and risk of the Partnership and, except as
otherwise provided herein, Potential Indemnitees shall not incur any liability
or losses resulting therefrom, or any expenses related thereto.

 

(b)       The Partnership shall indemnify and hold harmless Potential
Indemnitees against any and all costs, losses, claims, damages or liabilities,
joint or several, including without limitation, attorney’s and accountant’s fees
and disbursements (collectively, “Losses”), arising in connection with any
actual or threatened, pending or completed investigation, action, suit,
proceeding, subpoena or regulatory examination or investigation (a “Proceeding”)
to which a Potential Indemnitee is responding or are or were parties or are
threatened to be made parties as a result of, or in the course of, the discharge
of duties under this Agreement or otherwise arising in connection with this
Agreement or in connection with any involvement with the Company (including
serving as an officer, director, consultant or employee of the Company), except
that a Potential Indemnitee will not be indemnified for Losses (i) that are
determined by a court of competent jurisdiction to be the result of such
Potential Indemnitee’s bad faith or conduct that constitutes fraud, willful
misconduct, gross negligence or a breach of fiduciary duty or violation of
applicable law as to which indemnification is not permitted or (ii) if such
Potential Indemnitee has (A) been convicted of fraud, embezzlement or a similar
felony involving misappropriation of funds in connection with the business of
the Partnership or the Company; or (B) materially breached the provisions of
this Agreement and such breach is not cured within 30 days (or in the process of
being cured within 30 days and is cured within 90 days) after receipt by such
Potential Indemnitee of written notice with respect thereto from Limited
Partners holding at least a majority of the Disinterested Limited Partner
Interests. The indemnification provided pursuant to this Section 6.8 shall be
provided out of the assets of the Partnership and no Limited Partner shall be
required to contribute capital to the Partnership in excess of its aggregate
Capital Contributions to indemnify any Potential Indemnitee for Losses. The
Partnership may in the sole judgment of the General Partner pay the expenses
incurred by a Potential Indemnitee in connection with any Proceeding in advance
of the final disposition, so long as the General Partner receives an undertaking
by such person to repay the full amount advanced if there is a final
determination that such person did not satisfy the standards set forth above or
that such person is not entitled to indemnification as provided herein for other
reasons. Notwithstanding the foregoing, if a Limited Partner initiates a
Proceeding against a Potential Indemnitee, (i) the Partnership shall not pay
such Potential Indemnitee for indemnification expenses in such Proceeding in
advance of the final disposition of such Proceeding, but shall repay such
Potential Indemnitee for reasonable legal expenses and related disbursements
incurred in such Proceeding upon a final disposition rendered in such Potential
Indemnitee’s favor that the Potential Indemnitee has not breached the standard
of care as set forth in this Section 6.8 and (ii) except as provided in the
foregoing clause (i), such Potential Indemnitee shall not otherwise be entitled
to indemnification or any other amounts under this Section 6.8 in connection
with such Proceeding. The termination of any Proceeding by judgment, order,
settlement, conviction, or a plea of nolo contendere or its equivalent, shall
not, of itself, create a presumption that a Potential Indemnitee did not did not
satisfy the standards set forth above. The Partnership shall use reasonable
efforts to ensure that the Company for which a Potential Indemnitee serves as an
officer or director (i) has adopted charter documents providing indemnification
and (ii) obtains director and officer insurance, in each case in an amount
deemed to be reasonable by the Partnership in the General Partner’s good faith
discretion.

 



A-11 

 

 

(c)       The Partnership’s obligation to indemnify or advance expenses pursuant
to this Section 6.8 shall apply only to the extent that a person is not entitled
to indemnification or advancement of expenses by the Company or other third
party, and the Partnership shall have full right of subrogation and
reimbursement to the extent that the Partnership indemnifies or advances
expenses and such person is entitled to indemnification or advancement of
expenses by the Company or other third party.

 

(d)       Notwithstanding any of the foregoing to the contrary, the provisions
of this Section 6.8 shall not be construed so as to provide for the exculpation
or indemnification of any Potential Indemnitee for any liability (including
liability under Federal securities laws which, under certain circumstances,
impose liability even on persons that act in good faith), to the extent (but
only to the extent) that such indemnification would be in violation of
applicable law, but shall be construed so as to effectuate the provisions of
this Section 6.8 to the fullest extent permitted by law, and the Partnership
shall not indemnify the General Partner against the costs of defending any
litigation, including settlement costs with respect thereto, involving an
internal dispute among the members of the General Partner.

 

6.9       Formation of New Fund or Business Endeavor. Each Partner’s interest in
the business endeavors of the other Partners is limited to its interest in the
Partnership and no Partner’s future business activities are restricted, except
as expressly provided in this Agreement.

 

6.10     General Partner Time and Attention. From the Initial Closing Date until
the Partnership’s termination, each member of the General Partner (so long as he
or she continues to be a member of the General Partner) shall devote an amount
of his or her business time and attention to the affairs of the Partnership as
the General Partner reasonably determines is consistent with the Partnership
achieving its investment objectives.

 

ARTICLE VII 

LIMITED PARTNERS

 

7.1       Limited Liability. The Limited Partners shall not be personally liable
for any obligations of the Partnership and shall have no obligation to make
contributions to the Partnership in excess of their respective aggregate Capital
Contributions specified in their Subscription Agreement, except to the extent
required by this Section 7.1, Section 7.8 and the Delaware Partnership Act;
provided, that a Limited Partner shall be required to return the portion of any
distribution made to it in error (i.e., a distribution inconsistent with the
terms of this Agreement). To the extent any Limited Partner is required by the
Delaware Partnership Act to return to the Partnership any distributions made to
it and does so, such Limited Partner shall have a right of contribution from
each other Limited Partner similarly liable to return distributions made to it
to the extent that such Limited Partner has returned a greater percentage of the
total distributions made to it than the percentage of the total distributions
made to such other Limited Partner and so required to be returned by it. The
Partnership shall use its reasonable best efforts to preserve the limited
liability status provided to the Limited Partners under the Delaware Partnership
Act.

 



7.2       No Participation in Management. The Limited Partners (in their
capacity as such) shall not participate in the control, management, direction or
operation of the affairs of the Partnership and shall have no power or authority
to bind the Partnership.

 



A-12 

 

  

7.3       Transfer of Limited Partner Interests.

 

(a)       Except as provided in Article VIII or as expressly provided in this
Section 7.3, a Limited Partner may not Transfer all or any of its interest in
the Partnership (including any transfer or assignment of all or a part of its
interest to a person who becomes an assignee of a beneficial interest in
Partnership profits, losses and distributions even though not becoming a
substitute Limited Partner) unless the General Partner has consented to such
Transfer in writing, which consent shall not be unreasonably withheld with
regard to an assignment by a Limited Partner of its entire beneficial interest
to any person or entity constituting only one beneficial owner of the
Partnership’s securities for purposes of the Investment Company Act of 1940, as
amended, and only one partner of the Partnership within the meaning of Treas.
Reg. §1.7704-1(h), except that (i) a Limited Partner which is a trust under an
employee benefit plan may, upon prior written notice to the General Partner,
assign a beneficial interest in all (but not less than all) of its interest in
the Partnership to any other trust under such employee benefit plan and (ii) a
Limited Partner may, upon prior written notice to the General Partner, assign a
beneficial interest in all (but not less than all) of its interest in the
Partnership to any one wholly-owned subsidiary (in each such case the transferor
shall remain liable for all liabilities and obligations relating to the
transferred beneficial interest and the transferee shall become an assignee of
only a beneficial interest in Partnership profits, losses and distributions and
shall not become a substitute Limited Partner except with the consent of the
General Partner as provided in Section 7.3(b)). For purposes of this Section
7.3, a change in any trustee or fiduciary of a Limited Partner will not be
deemed to be a Transfer of a Limited Partner Interest pursuant to this
Agreement; provided, any such replacement trustee or fiduciary is also a
fiduciary as defined under applicable state law and, provided, further, that
income and loss allocable to the Limited Partner will continue to be included in
filings under the same employer identification number with the Internal Revenue
Service. Accordingly, such a change in a trustee or fiduciary may be made
without the prior written consent of the General Partner, provided, that the
Limited Partner agrees to provide prior written notice (or if prior written
notice is not feasible, written notice as quickly as is feasible) of such change
to the General Partner. No consent of any other Limited Partner shall be
required as a condition precedent to any Transfer. The voting rights of any
Limited Partner’s interest shall automatically terminate upon any Transfer to a
trust, heir, beneficiary, guardian or conservator or upon any other Transfer if
the transferor no longer retains control over such voting rights and the General
Partner in its absolute discretion has not consented in writing to such
transferee becoming a substitute Limited Partner. As a condition to any Transfer
of a Limited Partner’s interest (including a transfer not requiring the consent
of the General Partner), the transferor and the transferee shall provide such
legal opinions and documentation as the General Partner shall reasonably
request.

 

(b)       Notwithstanding anything to the contrary contained in this Section
7.3, a transferee or assignee of a Limited Partner Interest shall not become a
substitute Limited Partner without executing a copy of this Agreement or an
amendment hereto and any other applicable documents in form and substance
satisfactory to the General Partner in its reasonable discretion. Any substitute
Limited Partner admitted to the Partnership shall succeed to all rights and be
subject to all the obligations of the transferring or assigning Limited Partner
with respect to the interest to which such Limited Partner was substituted.

 

(c)       The transferor and transferee of any Limited Partner’s interest shall
be jointly and severally obligated to reimburse the General Partner and the
Partnership for all reasonable expenses (including attorneys’ fees and expenses)
of any transfer or proposed transfer of a Limited Partner’s interest, whether or
not consummated.

 

(d)       The transferee of any Limited Partner Interest shall be treated as
having made all of the Capital Contributions made by, and received all of the
distributions received by, the transferor of such interest. 

 

(e)       Anything in this Agreement to the contrary notwithstanding, no Limited
Partner shall Transfer a Partnership interest (including any transfer or
assignment of an interest in Partnership profits, losses or distributions) if
the Transfer would (i) unless the General Partner otherwise consents in its
absolute discretion, cause the Partnership to have more than 100 beneficial
owners of the Partnership’s securities for purposes of the Investment Company
Act of 1940, as amended, or 100 partners within the meaning of Treas. Reg.
§1.7704-1(h) or (ii) cause the Partnership to be treated as a publicly traded
partnership within the meaning of Code §7704 and Treas. Reg. §1.7704-1 or (iii)
in the sole judgment of the General Partner, create a material risk that the
assets of the Partnership would, upon such event, be deemed to consist of “plan
assets” under ERISA or the Plan Asset Regulations. Any sale, assignment,
transfer, pledge, mortgage or other disposition which violates this Section
7.3(e) shall be void and the purported buyer, assignee, transferee, pledgee,
mortgagee or other recipient shall have no interest in or rights to Partnership
assets, profits, losses or distributions and neither the General Partner nor the
Partnership shall be required to recognize any such interest or rights.

 



A-13 

 

 

(f)        Subject to Section 7.3(e) and that all Transferees would have been
qualified to subscribe under the terms of the Partnership’s initial offering of
Limited Partner Interests, until 90 days after the closing of the acquisition of
the Company, Limited Partners may resell their Limited Partner Interests.

 

7.4       No Withdrawal or Loans. Subject to the provisions of Sections 7.3, no
Limited Partner may withdraw as a Partner of the Partnership, nor shall any
Limited Partner be required to withdraw from the Partnership, nor may a Limited
Partner borrow or withdraw any portion of its Capital Account from the
Partnership.

 

7.5       No Termination. Neither the substitution, death, incompetency,
dissolution (whether voluntary or involuntary) nor bankruptcy of a Limited
Partner shall affect the existence of the Partnership, and the Partnership shall
continue for the term of this Agreement until its existence is terminated as
provided herein.

 

7.6       Additional Limited Partners: Increased Capital Contributions. The
General Partner may accept Additional Limited Partners and take additional
Capital Contributions from existing Limited Partners at an Additional Closing
until the closing of the acquisition of the Company. Any such Additional Limited
Partner shall be required to fund its proportionate share of any Management
Fees, Partnership Expenses and Organizational Expenses from the date of the
Partnership’s formation. Proceeds therefrom representing additional Management
Fees shall be distributed to the Investment Manager or General Partner, as
applicable. For purposes of this Section 7.6, a Limited Partner which makes an
additional Capital Contribution shall be treated as an Additional Limited
Partner with respect to the amount of its additional Capital Contribution. Upon
the admittance of an Additional Limited Partner or receipt of an additional
Capital Contribution, the General Partner shall modify its books and records
hereto to reflect such admittance or increase.

 

7.7       Omitted .

 

7.8       Indemnification and Reimbursement for Payments on Behalf of a Partner.

 

(a)       If the Partnership is obligated to pay any amount to a governmental
agency or to any other person (or otherwise makes a payment) because of a
Partner’s status or otherwise specifically attributable to a Partner (including,
without limitation, federal withholding taxes with respect to foreign partners,
state personal property taxes, state unincorporated business taxes, etc.), then,
unless neither the Partnership nor such Partner would be obligated to pay such
amount but for the General Partner’s breach of this Agreement, such Partner (the
“Indemnifying Partner”) shall indemnify the Partnership in full for the entire
amount paid (including, without limitation, any interest, penalties and expenses
associated with such payment). At the option of the General Partner, the amount
to be indemnified may be charged against the Capital Account of the Indemnifying
Partner, and, at the option of the General Partner, either:

 

(i)        promptly upon notification of an obligation to indemnify the
Partnership, the Indemnifying Partner shall make a cash payment to the
Partnership equal to the full amount to be indemnified (and the amount paid
shall be added to the Indemnifying Partner’s Capital Account but shall not be
deemed to be a Capital Contribution hereunder), or

 

(ii)       the Partnership shall reduce subsequent distributions which would
otherwise be made to the Indemnifying Partner until the Partnership has
recovered the amount to be indemnified (provided that the amount of such
reduction shall be deemed to have been distributed for all purposes of this
Agreement, but such deemed distribution shall not further reduce the
Indemnifying Partner’s Capital Account).

 



A-14 

 

 

(b)       The General Partner shall give the Indemnifying Partner (i) the
opportunity to contest (at such Indemnifying Partner’s sole expense) any
withholding requirements asserted by any taxing authority, but in no way shall
such Indemnifying Partner’s opportunity to contest such withholding requirements
restrict the General Partner from making such payment, and (ii) 10 days’ notice
before causing the Partnership to make any payments in connection with this
Section 7.8, unless in each case otherwise required by applicable law, as
determined in the General Partner’s absolute discretion.

 

(c)       A Partner’s obligation to make contributions to the Partnership under
this Section 7.8 shall survive the termination, dissolution, liquidation and
winding up of the Partnership, and for purposes of this Section 7.8, the
Partnership shall be treated as continuing in existence. The Partnership may
pursue and enforce all rights and remedies it may have against each Partner
under this Section 7.8, including instituting a lawsuit to collect such
contribution with interest calculated at a rate equal to the Base Rate plus 6%
per annum (but not in excess of the highest rate per annum permitted by law).

 

7.9       Omitted.

 

7.10     §754 Election. The General Partner may, in its absolute discretion,
make a Code §754 election and, upon the written request of Limited Partners
holding a majority of the Limited Partner Interests, the General Partner shall,
if then permitted by applicable law, make such election.

 

ARTICLE VIII

 

ADDITIONAL PERMITTED TRANSFERS AND RIGHTS

 

8.1       Pre-emptive Right.

 

(a)       Issuance of New Securities. The Partnership hereby grants to each
Limited Partner that would have been qualified to subscribe under the terms of
the Partnership’s initial offering of Limited Partner Interests (each, a
“Pre-emptive Partner”) the right to purchase its pro rata portion of any New
Securities that the Partnership may from time to time propose to issue or sell
to any party.

 

(b)       Definition of New Securities. As used herein, “New Securities” shall
mean any Interests issued in excess of the $540,000,000 of Interests initially
issued or other interests or securities convertible into, exchangeable or
exercisable for, or providing a right to subscribe for, purchase or acquire
Interests.

 

(c)       Additional Issuance Notices. The Partnership shall give written notice
(an “Issuance Notice”) of any proposed issuance or sale described in Section
8.1(a) to the Pre-emptive Partners. The Issuance Notice shall, if applicable, be
accompanied by a written offer from any prospective purchaser seeking to
purchase New Securities (a “Prospective Purchaser”) and shall set forth the
material terms and conditions of the proposed issuance or sale, including:

 

(i)        the number and description of the New Securities proposed to be
issued and the percentage of the Partnership’s Interests then outstanding on a
Fully Diluted Basis (both in the aggregate and with respect to each class or
series of Interests proposed to be issued) that such issuance would represent; 

 

(ii)       the proposed issuance date, which shall be at least twenty (20)
Business Days from the date of the Issuance Notice;

 

(iii)      the proposed purchase price of the New Securities; and

 

(iv)      if the consideration to be paid by the Prospective Purchaser includes
non-cash consideration, the General Partner’s good-faith determination of the
Fair Market Value thereof.

 



A-15 

 

 

The Issuance Notice shall also be accompanied by a current copy of the Limited
Partners Schedule indicating the Pre-emptive Partners’ holdings of Interests in
a manner that enables each Pre-emptive Partner to calculate its Pro Rata Portion
of any New Securities.

 

(d)       Exercise of Pre-emptive Rights. Each Pre-emptive Partner shall for a
period of ten (10) days following the receipt of an Issuance Notice (the
“Exercise Period”) have the right to elect irrevocably to purchase all or any
portion of its Pro Rata Portion of any New Securities at the respective purchase
prices set forth in the Issuance Notice by delivering a written notice to the
Partnership (an “Acceptance Notice”) specifying the number of New Securities it
desires to purchase. The delivery of an Acceptance Notice by a Pre-emptive
Partner shall be a binding and irrevocable offer by such Limited Partner to
purchase the New Securities described therein. The failure of a Pre-emptive
Partner to deliver an Acceptance Notice by the end of the Exercise Period shall
constitute a waiver of its rights under this Section 8.1 with respect to the
purchase of such New Securities, but shall not affect its rights with respect to
any future issuances or sales of New Securities.

 

(e)       Over-allotment. No later than five (5) Business Days following the
expiration of the Exercise Period, the Partnership shall notify each Pre-emptive
Partner in writing of the number of New Securities that each Pre-emptive Partner
has agreed to purchase (including, for the avoidance of doubt, where such number
is zero) (the “Over-allotment Notice”). Each Pre-emptive Partner exercising its
rights to purchase its pro rata portion of the New Securities in full (an
“Exercising Limited Partner”) shall have a right of over-allotment such that if
any other Pre-emptive Partner has failed to exercise its right under this
Section 8.1 to purchase its full pro rata portion of the New Securities (each, a
“Non-Exercising Limited Partner”), such Exercising Limited Partner may purchase
its pro rata portion of such Non-Exercising Limited Partner’s allotment by
giving written notice to the Partnership within five (5) Business Days of
receipt of the Over-allotment Notice (the “Over-allotment Exercise Period”).

 

(f)        Sales to the Prospective Purchaser. Following the expiration of the
Exercise Period and, if applicable, the Over-allotment Exercise Period, the
Partnership shall be free to complete the proposed issuance or sale of New
Securities described in the Issuance Notice with respect to which Pre-emptive
Partners declined to exercise the pre-emptive right set forth in this Section
8.1 on terms no less favorable to the Partnership than those set forth in the
Issuance Notice (except that the amount of New Securities to be issued or sold
by the Partnership may be reduced); provided, that: (i) such issuance or sale is
closed within twenty (20) Business Days after the expiration of the Exercise
Period and, if applicable, the Over-allotment Exercise Period (subject to the
extension of such twenty (20) Business Day period for a reasonable time not to
exceed forty (40) Business Days to the extent reasonably necessary to obtain any
third-party approvals); and (ii) for the avoidance of doubt, the price at which
the New Securities are sold to the Prospective Purchaser is at least equal to or
higher than the purchase price described in the Issuance Notice. In the event
the Partnership has not sold such New Securities within such time period, the
Partnership shall not thereafter issue or sell any New Securities without first
again offering such securities to the Limited Partners in accordance with the
procedures set forth in this Section 8.1.

 

(g)       Closing of the Issuance. The closing of any purchase by any
Pre-emptive Partner shall be consummated concurrently with the consummation of
the issuance or sale described in the Issuance Notice. Upon the issuance or sale
of any New Securities in accordance with this Section 8.1, the Partnership shall
deliver the New Securities free and clear of any liens (other than those arising
hereunder and those attributable to the actions of the purchasers thereof), and
the Partnership shall so represent and warrant to the purchasers thereof, and
further represent and warrant to such purchasers that such New Securities shall
be, upon issuance thereof to the Exercising Limited Partners and after payment
therefor, duly authorized, validly issued, fully paid and non-assessable. Each
Exercising Limited Partner shall deliver to the Partnership the purchase price
for the New Securities purchased by it by certified or bank check or wire
transfer of immediately available funds. Each party to the purchase and sale of
New Securities shall take all such other actions as may be reasonably necessary
to consummate the purchase and sale including, without limitation, entering into
such additional agreements as may be necessary or appropriate.

 



A-16 

 

 

8.2       Right of First Refusal.

 

(a)       Offered Interests. Subject to the terms and conditions specified in
this Section 8.2 and in Section 7.3, each Limited Partner, first, and the
Partnership, second, shall have a right of first refusal if any other Limited
Partner (the “Offering Limited Partner”) receives a bona fide offer that the
Offering Limited Partner desires to accept to Transfer all or any portion of any
Limited Partner Interests it owns (“Offered Interests”).

 

(b)       Offering; Exceptions. Each time the Offering Limited Partner receives
an offer for a Transfer of any of Limited Partner Interests (other than
Transfers that (i) are permitted by Section 7.3, or (ii) are made by a Tag-along
Limited Partner upon the exercise of its tag-along right pursuant to 8.4 after
the Partnership and Applicable ROFR Rightholders have declined to exercise their
rights in full under this Section 8.2), the Offering Limited Partner shall first
make an offering of the Offered Interests to the Partnership, first, and the
Applicable ROFR Rightholders, second, all in accordance with the following
provisions of this Section 8.2, prior to Transferring such Offered Interests to
the proposed purchaser.

 

(c)       Offer Notice.

 

(i)        The Offering Limited Partner shall, within five (5) Business Days of
receipt of the Transfer offer, give written notice (the “Offering Limited
Partner Notice”) to the Partnership and the Applicable ROFR Rightholders stating
that it has received a bona fide offer for a Transfer of its Limited Partner
Interests and specifying:

 

(A)       the amount of Limited Partner Interests to be Transferred by the
Offering Limited Partner;

 

(B)        the proposed date, time and location of the closing of the Transfer,
which shall not be less than 60 (sixty) days from the date of the Offering
Limited Partner Notice;

 

(C)        the purchase price for the Limited Partner Interests (which shall be
payable solely in cash) and the other material terms and conditions of the
Transfer; and

 

(D)       the name of the Person who has offered to purchase such Offered
Interests.

 

(ii)       The Offering Limited Partner Notice shall constitute the Offering
Limited Partner’s offer to Transfer the Offered Interests to the Partnership and
the Applicable ROFR Rightholders, which offer shall be irrevocable until the end
of the ROFR Rightholder Option Period described in Section 8.2(d)(iv).

 

(iii)      By delivering the Offering Limited Partner Notice, the Offering
Limited Partner represents and warrants to the Partnership and each Applicable
ROFR Rightholder that:

 

(A)       the Offering Limited Partner has full right, title and interest in and
to the Offered Interests;

 

(B)        the Offering Limited Partner has all the necessary power and
authority and has taken all necessary action to Transfer such Offered Interests
as contemplated by this Section 8.2; and

 

(C)        the Offered Interests are free and clear of any and all liens other
than those arising as a result of or under the terms of this Agreement.

 



A-17 

 

  

(d)       Exercise of Right of First Refusal.

 

(i)        Upon receipt of the Offering Limited Partner Notice, the Partnership
and each Applicable ROFR Rightholder shall have the right to purchase the
Applicable Offered Interests in the following order of priority: first, the
Applicable ROFR Rightholders shall have the right to purchase the Applicable
Offered Interests, in accordance with the procedures set forth in Section
8.2(d)(iv), and thereafter, to the extent the Applicable ROFR Rightholders do
not exercise their right in full. Notwithstanding the foregoing, the Partnership
and the Applicable ROFR Rightholders may only exercise their right to purchase
the Offered Interests if, after giving effect to all elections made under this
Section 8.2(d), no less than all of the Offered Interests will be purchased by
the Partnership and/or the Applicable ROFR Rightholders.

 

(ii)       The initial right of the Partnership to purchase any Offered
Interests shall be exercisable with the delivery of a written notice (the
“Company ROFR Exercise Notice”) by the Partnership to the Offering Limited
Partner and the Applicable ROFR Rightholders within ten (10) days of receipt of
the Offering Limited Partner Notice (the “Company Option Period”), stating the
number (including where such number is zero) and type of Offered Interests the
Partnership elects irrevocably to purchase on the terms and respective purchase
prices set forth in the Offering Limited Partner Notice. The Partnership ROFR
Exercise Notice shall be binding upon delivery and irrevocable by the
Partnership.

 

(iii)      If the Applicable ROFR Rightholders shall have indicated an intent to
purchase any less than all of the Offered Interests, the Partnership shall have
the right to purchase the remaining Applicable Offered Interests not selected by
the Applicable ROFR Rightholders. For a period of fifteen (15) days following
the receipt of a Company ROFR Exercise Notice in which the Partnership has
elected to purchase less than all the Offered Interests (such period, the “ROFR
Rightholder Option Period”), each Applicable ROFR Rightholder shall have the
right to elect irrevocably to purchase all or none of its Pro Rata Portion of
the remaining Applicable Offered Interests by delivering a written notice to the
Partnership and the Offering Limited Partner (a “Limited Partner ROFR Exercise
Notice”) specifying its desire to purchase its Pro Rata Portion of the remaining
Applicable Offered Interests, on the terms and respective purchase prices set
forth in the Offering Limited Partner Notice. In addition, each Applicable ROFR
Rightholder shall include in its Limited Partner ROFR Exercise Notice the number
of remaining Applicable Offered Interests that it wishes to purchase if any
other Applicable ROFR Rightholders do not exercise their rights to purchase
their entire pro rata portions of the remaining Applicable Offered Interests.
Any Limited Partner ROFR Exercise Notice shall be binding upon delivery and
irrevocable by the Applicable ROFR Rightholder.

 

(iv)      The failure of the Partnership or any Applicable ROFR Rightholder to
deliver a Company ROFR Exercise Notice or Limited Partner ROFR Exercise Notice,
respectively, by the end of the Partnership Option Period or ROFR Rightholder
Option Period, respectively, shall constitute a waiver of their respective
rights of first refusal under this Section 8.2 with respect to the Transfer of
Offered Interests, but shall not affect their respective rights with respect to
any future Transfers.

 

(e)       Allocation of Offered Interests. Upon the expiration of the ROFR
Rightholder Option Period, the Applicable Offered Interests not selected for
purchase by the Partnership pursuant to Section 8.2(d)(iii) shall be allocated
for purchase among the Applicable ROFR Rightholders as follows:

 

(i)        First, to each Applicable ROFR Rightholder having elected to purchase
its entire pro rata portion of such Offered Interests, such Applicable ROFR
Rightholder’s pro rata portion of such Offered Interests; and

 

(ii)       Second, the balance, if any, not allocated under clause (i) above
(and not purchased by the Partnership pursuant to Section 8.2(d)(iii)), shall be
allocated to those Applicable ROFR Rightholders who set forth in their Limited
Partner ROFR Exercise Notices a number of Applicable Offered Interests that
exceeded their respective pro rata portions (the “Purchasing Rightholders”), in
an amount, with respect to each such Purchasing Rightholder, that is equal to
the lesser of:

 



A-18 

 

 

(A)       the number of Applicable Offered Interests that such Purchasing
Rightholder elected to purchase in excess of its pro rata portion; or

 

(B)       the product of (x) the number of Applicable Offered Interests not
allocated under clause (i) (and not purchased by the Partnership pursuant to
Section 8.2(d)(iii)), multiplied by (y) a fraction, the numerator of which is
the number of Applicable Offered Interests that such Purchasing Rightholder was
permitted to purchase pursuant to clause (i), and the denominator of which is
the aggregate number of Applicable Offered Interests that all Purchasing
Rightholders were permitted to purchase pursuant to clause (i).

 

The process described in clause (ii) shall be repeated until no Offered
Interests remain or until such time as all Purchasing Rightholders have been
permitted to purchase all Applicable Offered Interests that they desire to
purchase.

 

(f)       Consummation of Sale. In the event that the Partnership and/or the
Applicable ROFR Rightholders shall have, in the aggregate, exercised their
respective rights to purchase all and not less than all of the Offered
Interests, then the Offering Limited Partner shall sell such Offered Interests
to the Partnership and/or the Applicable ROFR Rightholders, and the Partnership
and/or the Applicable ROFR Rightholders, as the case may be, shall purchase such
Offered Interests, within sixty (60) days following the expiration of the ROFR
Rightholder Option Period (which period may be extended for a reasonable time
not to exceed ninety (90) days to the extent reasonably necessary to obtain
required approvals or consents from any Governmental Authority). Each Limited
Partner shall take all actions as may be reasonably necessary to consummate the
sale contemplated by this Section 8.2(f), including, without limitation,
entering into agreements and delivering certificates and instruments and
consents as may be deemed necessary or appropriate. At the closing of any sale
and purchase pursuant to this Section 8.2(f), the Offering Limited Partner shall
deliver to the Partnership and/or the participating Applicable ROFR Rightholders
certificates (if any) representing the Offered Interests to be sold, free and
clear of any liens or encumbrances (other than those contained in this
Agreement), accompanied by evidence of transfer and all necessary transfer taxes
paid and stamps affixed, if necessary, against receipt of the purchase price
therefor from the Partnership and/or such Applicable ROFR Rightholders by
certified or official bank check or by wire transfer of immediately available
funds.

 

(g)       Sale to Proposed Purchaser. In the event that the Partnership and/or
the Applicable ROFR Rightholders shall not have collectively elected to purchase
all of the Offered Interests, then, provided the Offering Limited Partner has
also complied with the provisions of 8.4, to the extent applicable, the Offering
Limited Partner may Transfer all of such Offered Interests, at a price not less
than specified in the Offering Limited Partner Notice and on other terms and
conditions which are not materially more favorable in the aggregate to the
proposed purchaser than those specified in the Offering Limited Partner Notice,
but only to the extent that such Transfer occurs within ninety (90) days after
expiration of the ROFR Rightholder Option Period. Any Offered Interests not
Transferred within such 90-day period will be subject to the provisions of this
Section 8.2 upon subsequent Transfer.

 

8.3       Omitted.

 

8.4       Tag-along Rights.

 

(a)       Participation. Subject to the terms and conditions specified in this
Section 8.2, if any Limited Partner (the “Selling Partner”) proposes to Transfer
any of its Limited Partner Interests to any Person (a “Proposed Transferee”),
each other Limited Partner (each, a “Tag-along Limited Partner”) shall be
permitted to participate in such sale (a “Tag-along Sale”) on the terms and
conditions set forth in this 8.4.

 



(b)       Application of Transfer Restrictions. The provisions of this 8.4 shall
only apply to Transfers in which the Partnership and Applicable ROFR
Rightholders have not exercised their rights in full under Section 8.2 to
purchase all of the Offered Interests.

 



A-19 

 

  

(c)       Sale Notice. Prior to the consummation of any Transfer of Limited
Partner Interests qualifying under 8.4(b), and after satisfying its obligations
pursuant to Section 8.2, the Selling Partner shall deliver to the Partnership
and each other Limited Partner holding Limited Partner Interests to be
Transferred a written notice (a “Sale Notice”) of the proposed Tag-along Sale as
soon as practicable following the expiration of the ROFR Rightholder Option
Period, and in no event later than five (5) Business Days thereafter. The Sale
Notice shall make reference to the Tag-along Limited Partners’ rights hereunder
and shall describe in reasonable detail:

 

(i)        The aggregate Limited Partner Interests the Proposed Transferee has
offered to purchase;

 

(ii)       The identity of the Proposed Transferee;

 

(iii)      The proposed date, time and location of the closing of the Tag-along
Sale;

 

(iv)      The purchase price per percentage of Limited Partner Interest (which
shall be payable solely in cash) and the other material terms and conditions of
the Transfer; and

 

(v)       A copy of any form of agreement proposed to be executed in connection
therewith.

 

(d)       Exercise of Tag-along Right.

 

(i)        The Selling Partner and each Tag-along Limited Partner timely
electing to participate in the Tag-along Sale pursuant to 8.4(d)(ii) shall have
the right to Transfer in the Tag-along Sale the Limited Partner Interests equal
to the product of (x) the aggregate Limited Partner Interests that the Proposed
Transferee proposes to buy as stated in the Sale Notice and (y) a fraction (A)
the numerator of which is equal to the Limited Partner Interests on a Fully
Diluted Basis then held by the applicable Limited Partner, and (B) the
denominator of which is equal to the number of Limited Partner Interests on a
Fully Diluted Basis then held by the Selling Partner and all of the Tag-along
Limited Partners timely electing to participate in the Tag-along Sale pursuant
to 8.4(d)(ii) (such amount with respect to the Limited Partner Interests the
“Tag-along Portion”).

 

(ii)       Each Tag-along Limited Partner shall exercise its right to
participate in a Tag-along Sale by delivering to the Selling Partner a written
notice (a “Tag-along Notice”) stating its election to do so and specifying the
Limited Partner Interests (up to its Tag-along Portion) to be Transferred by it
no later than ten (10) Business Days after receipt of the Sale Notice (the
“Tag-along Period”).

 

(iii)      The offer of each Tag-along Limited Partner set forth in a Tag-along
Notice shall be irrevocable, and, to the extent such offer is accepted, such
Tag-along Limited Partner shall be bound and obligated to consummate the
Transfer on the terms and conditions set forth in this 8.4.

 

(e)       Remaining Portions.

 

(i)        If any Tag-along Limited Partner declines to exercise its right under
8.4(d)(i) or elects to exercise it with respect to less than its full Tag-along
Portion (the “Remaining Portion”), the Selling Partner shall promptly deliver a
written notice (a “Remaining Portion Notice”) to those Tag-along Limited
Partners who have elected to Transfer their Tag-Along Portion in full (each, a
“Fully Participating Tag-along Limited Partner”). The Selling Partner, each
Fully Participating Tag-along Limited Partner (with respect to any Remaining
Portion) shall be entitled to Transfer, in addition to any applicable Limited
Partner Interests already being Transferred, a number of Limited Partner
Interests held by it equal to the product of (x) the Remaining Portion and (y) a
fraction (A) the numerator of which is equal to the percentage of Limited
Partner Interests then held by the applicable Limited Partner, and (B) the
denominator of which is equal to the percentage of Limited Partner Interests
then held by the Selling Partner and all Fully Participating Tag-along Limited
Partners.

 



A-20 

 

 

(ii)       Each Fully Participating Tag-along Limited Partner shall exercise its
right to participate in the Transfer described in 8.4(e)(i) by delivering to the
Selling Partner a written notice (a “Remaining Tag-along Notice”) stating its
election to do so and specifying the percentage of Limited Partner Interests (up
to the amounts it may Transfer pursuant to 8.4(e)(i)), to be Transferred by it
no later than five (5) Business Days after receipt of the Remaining Portion
Notice.

 

(iii)      The offer of each Fully Participating Tag-along Limited Partner set
forth in a Remaining Tag-along Notice shall be irrevocable, and, to the extent
such offer is accepted, such Limited Partner shall be bound and obligated to
consummate the Transfer on the terms and conditions set forth in this 8.4.

 

(f)        Waiver. Each Tag-along Limited Partner who does not deliver a
Tag-along Notice in compliance with 8.4(d)(ii) shall be deemed to have waived
all of such Tag-along Limited Partner’s rights to participate in the Tag-along
Sale with respect to the Limited Partner Interests owned by such Tag-along
Limited Partner, and the Selling Partner shall (subject to the rights of any
other participating Tag-along Limited Partner) thereafter be free to sell to the
Proposed Transferee the Limited Partner Interests identified in the Sale Notice
at a per percentage price that is no greater than the applicable set forth in
the Sale Notice and on other terms and conditions which are not in the aggregate
materially more favorable to the Selling Partner than those set forth in the
Sale Notice, without any further obligation to the non-accepting Tag-along
Limited Partners.

 

(g)       Conditions of Sale.

 

(i)        Each Limited Partner participating in the Tag-along Sale shall
receive the same consideration per percentage of Limited Partner Interest after
deduction of such Limited Partner’s proportionate share of the related expenses
in accordance with 8.4(i) below.

 

(ii)       Each Tag-along Limited Partner shall make or provide the same
representations, warranties, covenants, indemnities and agreements as the
Selling Partner makes or provides in connection with the Tag-along Sale;
provided, that each Tag-along Limited Partner shall only be obligated to make
individual representations and warranties with respect to its title to and
ownership of the applicable Limited Partner Interests, authorization, execution
and delivery of relevant documents, enforceability of such documents against the
Tag-along Limited Partner, and other matters relating to such Tag-along Limited
Partner, but not with respect to any of the foregoing with respect to any other
Limited Partners or their Limited Partner Interests; provided, further, that all
representations, warranties, covenants and indemnities shall be made by the
Selling Partner and each Tag-along Limited Partner severally and not jointly and
any indemnification obligation shall be pro rata based on the consideration
received by the Selling Partner and each Tag-along Limited Partner, in each case
in an amount not to exceed the aggregate proceeds received by the Selling
Partner and each such Tag-along Limited Partner in connection with the Tag-along
Sale.

 

(h)       Cooperation. Each Tag-along Limited Partner shall take all actions as
may be reasonably necessary to consummate the Tag-along Sale, including, without
limitation, entering into agreements and delivering certificates and
instruments, in each case, consistent with the agreements being entered into and
the certificates being delivered by the Selling Partner, but subject to
8.4(g)(ii).

 

(i)        Expenses. The fees and expenses of the Selling Partner incurred in
connection with a Tag-along Sale and for the benefit of all Tag-along Limited
Partners (it being understood that costs incurred by or on behalf of a Selling
Partner for its sole benefit will not be considered to be for the benefit of all
Tag-along Limited Partners), to the extent not paid or reimbursed by the
Partnership or the Proposed Transferee, shall be shared by the Selling Partner
and all the participating Tag-along Limited Partners on a pro rata basis, based
on the consideration received by each such Limited Partner; provided, that no
Tag-along Limited Partner shall be obligated to make any out-of-pocket
expenditure prior to the consummation of the Tag-along Sale.

 



A-21 

 

 

(j)        Consummation of Sale. The Selling Partner shall have sixty (60) days
following the expiration of the Tag-along Period in which to consummate the
Tag-along Sale, on terms not more favorable to the Selling Partner than those
set forth in the Tag-along Notice (which such 60-day period may be extended for
a reasonable time not to exceed ninety (90) days to the extent reasonably
necessary to obtain required approvals or consents from any Governmental
Authority). If at the end of such period the Selling Partner has not completed
the Tag-along Sale, the Selling Partner may not then effect a Transfer that is
subject to this 8.4 without again fully complying with the provisions of this
8.4.

 

(k)        Transfers in Violation of the Tag-along Right. If the Selling Partner
sells or otherwise Transfers to the Proposed Transferee any of its Limited
Partner Interests in breach of this 8.4, then each Tag-along Limited Partner
shall have the right to sell to the Selling Partner, and the Selling Partner
undertakes to purchase from each Tag-along Limited Partner, the percentage of
Limited Partner Interests of each applicable class or series that such Tag-along
Limited Partner would have had the right to sell to the Proposed Transferee
pursuant to this 8.4, for an amount and form of consideration and upon the terms
and conditions on which the Proposed Transferee bought such Limited Partner
Interests from the Selling Partner, but without indemnity being granted by any
Tag-along Limited Partner to the Selling Partner; provided, that nothing
contained in this 8.4(k) shall preclude any Limited Partner from seeking
alternative remedies against such Selling Partner as a result of its breach of
this 8.4. The Selling Partner shall also reimburse each Tag-along Limited
Partner for any and all reasonable and documented out-of-pocket fees and
expenses, including reasonable legal fees and expenses, incurred pursuant to the
exercise or the attempted exercise of the Tag-along Limited Partner’s rights
under this 8.4(k).

 

ARTICLE IX 

DURATION AND TERMINATION

 

9.1       Duration. The Partnership shall terminate and be dissolved in the
event that the General Partner has not entered into a definitive agreement to
acquire the Company by December 31, 2018, on the fifteenth anniversary of the
Initial Closing Date, or at such earlier date as set forth in Section 9.3;
provided, that the Term of the Partnership may be extended in the reasonable
discretion of the General Partner for up to three additional one-year periods as
required for the Partnership to achieve its purposes or to allow for an orderly
termination and liquidation of the Partnership’s investments; provided, further,
that the Term of the Partnership shall be terminated and the Partnership shall
be dissolved upon a sale of substantially all of the Partnership’s assets.

 

9.2       Omitted.

 

9.3       Early Termination of the Partnership. Disinterested Limited Partners
holding at least 66-2/3% of the Disinterested Limited Partner Interests may
terminate the Partnership by delivering a written notice to the General Partner
to such effect within 30 days after notice of the occurrence of any of the
following events: (i) the General Partner or the Investment Manager has been
convicted of fraud, embezzlement or a similar felony involving misappropriation
of funds in connection with the business of the Partnership or the Company; (ii)
the General Partner (A) files a voluntary petition in bankruptcy, (B) is
involuntarily dissolved and commences its winding up, or (C) consents to or
acquiesces to the appointment of a trustee, receiver or liquidator of the
General Partner in connection with a receivership or bankruptcy proceeding;
(iii) the General Partner has entered against it an order for relief in a
federal bankruptcy proceeding which order is not stayed, vacated or dismissed
within 120 days; (iv) the General Partner has either (a) breached any of its
material fiduciary duties to the Partnership under applicable law or (b)
materially breached this Agreement and such breach is not cured within 30 days
(or in the process of being cured within 30 days and is cured within 90 days)
after receipt by the General Partner of written notice with respect thereto from
Limited Partners holding at least a majority of the Disinterested Limited
Partner Interests; or (v) the General Partner has been determined by a court a
competent jurisdiction to have been grossly negligent or willfully malfeasant
with respect to the Partnership and such gross negligence or willful malfeasance
has a material and adverse effect on the conduct of the Partnership’s business
(each individually, a “Cause Event”); provided that Disinterested Limited
Partners holding at least 66-2/3% of the Disinterested Limited Partner Interests
may instead designate a successor General Partner and continue the Partnership
rather than terminate the Partnership.

 



A-22 

 

 

9.4       Liquidation of the Partnership.

 

(a)       Liquidation. Upon termination and dissolution, the Partnership shall
be liquidated in an orderly manner in accordance with the provisions of this
Agreement and the Delaware Partnership Act. The General Partner shall be the
liquidator to wind up the affairs of the Partnership pursuant to this Agreement
or, if the General Partner is not able to act as the liquidator or the
Partnership has been terminated by either of the Principals or Limited Partners
pursuant to Section 9.3, a liquidator previously designated by the General
Partner shall act as such, provided that a majority in interest of Disinterested
Limited Partners may appoint an alternative liquidator. The General Partner or
liquidator shall use reasonable efforts to sell all securities which are not
Freely Tradable Securities prior to the termination and dissolution of the
Partnership.

 

(b)       Final Allocation and Distribution. Following termination and
dissolution of the Partnership (whether pursuant to Section 9.1 or otherwise)
and upon liquidation and winding up of the Partnership, the General Partner
shall make a final allocation of all items of income, gain, loss and expense in
accordance with Article III hereof, and the Partnership’s liabilities and
obligations to its creditors shall be paid or adequately provided for prior to
any distributions to the Partners. After payment or provision for payment of all
liabilities and obligations of the Partnership, the remaining assets, if any,
shall, subject to the second to the last sentence of Section 3.3(b), be
distributed among the Partners as provided in Article IV hereof.

 

(c)       Clawback of Tax Distributions After Shortfall. (i) Notwithstanding
anything to the contrary in this Agreement, upon the final distribution of the
assets of the Partnership (a “Clawback Event”), if there have been any Tax
Distributions which have not been offset by subsequent distributions of Carried
Interest as provided in Section 4.3(b) (such outstanding Tax Distributions, the
“Shortfall”), then the General Partner shall return to the Partnership, on a
cumulative basis and without duplication, an amount equal to the lesser of (A)
the Shortfall or (B) the Usable Tax Loss Benefit (the lesser of the two being
termed the “Clawback Amount”).

 

(ii)       The following procedure will be used to calculate the Usable Tax Loss
Benefit. The “Applicable Hypothetical Entity” will be a hypothetical taxable
individual residing in Milton, Massachusetts with no income except as arising
under this Agreement and as described in the next sentence. The Applicable
Hypothetical Entity is assumed to own 100% of the General Partner and the
general partners or similar managing entity (e.g., managing member) of any
underlying fund managed by the General Partner which engage in or receive income
or gains or losses from investment management activity or the owning of
investments. For the purposes of calculating its income, the Applicable
Hypothetical Entity shall disregard expenses for compensation (salary, bonus,
guaranteed payments, benefits, etc.) in excess of $450,000 (adjusted upwards by
5% for each subsequent year) per partner (for Brian R. Kahn and Andrew M.
Laurence) per year. The independent tax accountants of the General Partner will
calculate two hypothetical tax returns for the Applicable Hypothetical Entity:
one which makes appropriate use of any losses (of whatever tax character)
resulting from the allocation of loss under this Agreement or any losses
recognized as a result of the termination of this Agreement, and a second return
which omits such losses. For the avoidance of doubt, no losses allocated to the
Applicable Hypothetical Entity under this Agreement in the years prior the
Clawback Event shall be included in the second return described above. The
independent tax accountant shall make note of the amount of losses so utilized
in the applicable year.

 

(iii)      The amount by which the cash taxes payable by the Applicable
Hypothetical Entity calculated including the losses is less than the cash taxes
payable by the Applicable Hypothetical Entity disregarding the losses shall be
called the “Usable Tax Loss Benefit.” To the extent such losses would not give
rise to a corresponding Usable Tax Loss Benefit in the year of the Clawback
Event, similar computations shall be made in each succeeding calendar year until
the earlier of (A) such time as such Tax Losses have given rise to Usable Tax
Loss Benefits (B) such time at which the Shortfall has been fully returned to
the Partnership or (C) 3 full taxable years following the date of termination
and dissolution of the Partnership (and for the avoidance of doubt, not
including the year in which the termination and dissolution of the Partnership
occurs). The hypothetical tax return for each subsequent year shall assume the
use of the noted losses in prior hypothetical years. In no event shall the
cumulative amount returned to the Partnership exceed 100% of the cumulative
amount of all Tax Distributions made to the General Partner by the Partnership.

 

(iv)      The amount of Usable Tax Loss Benefit payable to the Partnership will
be paid within thirty (30) days following the earlier of (A) the actual U.S.
Federal filing tax date by the General Partner for the year in question, or (B)
the normal U.S. Federal filing tax deadline of the applicable year, including
any automatic extensions.

 



A-23 

 

  

(v)       To the extent that the Clawback Amount is not paid in full upon the
occurrence of the Clawback Event, the General Partner and any Affiliate (or
successor entity or person, as the case may be) shall, upon request, provide the
Partnership with information reasonably sufficient to verify that the
calculations described above are accurate in all material respects

 

ARTICLE X 

VALUATION OF ASSETS

 

10.1     Normal Valuation. Whenever the value of any Partnership asset or
property is to be determined for the purpose of making distributions or
allocations pursuant to this Agreement or for any other Partnership purpose,
such determination shall be made by the General Partner consistent with the
provisions of Financial Accounting Standards Board Accounting Standards
Codification 820, “Fair Value Measurements” (as the same may be modified in the
future and including any successor codification, “ASC 820”).

 

10.2     Omitted.

 

ARTICLE XI 

BOOKS OF ACCOUNTS; MEETINGS

 

11.1     Books. The Partnership shall maintain complete and accurate books of
account of the Partnership’s affairs at the Partnership’s principal office or
the offices of the Partnership’s third party administrator, which books shall be
open to inspection, by any Partner (or its authorized representative) at any
time during ordinary business hours following reasonable prior notice.

 

11.2     Fiscal Year. The fiscal year of the Partnership shall be the calendar
year, unless otherwise determined by the General Partner.

 

11.3     Reports. The General Partner or Investment Manager shall furnish the
Limited Partners:

 

(a)       within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, an unaudited quarterly financial statement for the
Partnership for such quarter showing the Partnership’s estimated net asset value
and the estimated amount, if any, of UBTI earned by the Partnership during such
fiscal quarter;

 

(b)       within 120 days after the end of each fiscal year, financial
statements for the Partnership for such year (audited by a firm of independent
certified public accountants of recognized national standing that is registered
and subject to inspection by the Public Company Accounting Oversight Board,
selected by the General Partner and conducted in accordance with generally
accepted auditing standards and accounting principles generally accepting in the
United States) beginning with the initial period ending on the first December 31
after the Initial Closing Date; and

 

(c)       within 90 days after the end of each fiscal year, the Partnership’s
tax return, including Schedule K-1, which shall state the amount, if any, of
UBTI earned by the Partnership during such fiscal year. 

 

In addition to the documents described in this Section 11.3, at the
Partnership’s expense the General Partner shall furnish (i) to each ERISA
Partner that so requests, on the date of the Partnership’s first investment in
the Company and, thereafter, as of a date within each of the Partnership’s
annual valuation periods succeeding the date of the Partnership’s first
investment in the Company, a certificate from the Partnership evidencing its
compliance with the VCOC exception or another exception or exemption from “plan
assets” treatment under the ERISA or the Plan Asset Regulations and (ii) to each
Limited Partner as promptly as practicable such additional information
concerning the Partnership, distributions by the Partnership, and valuations of
Partnership assets and investments as such Limited Partner may reasonably
request from time to time. In addition thereto, in the event of a change of
accountants by the Partnership, the General Partner shall request that such
accountants promptly send a written notice to each Limited Partner stating that
there are no circumstances connected with their replacement which they consider
should be brought to the attention of the Limited Partners or, if such
circumstances exist, a statement of such circumstances.

 



A-24 

 

 

11.4     Omitted.

 

11.5     Tax Allocation.

 

(a)       All income, gains, losses, deductions and credits of the Partnership
shall be allocated, for federal, state and local income tax purposes, among the
Partners in accordance with the allocation of such income, gains, losses,
deductions and credits among the Partners for computing their Capital Accounts,
except that if any such allocation for tax purposes is not permitted by the Code
or other applicable law, the Partnership’s subsequent income, gains, losses,
deductions and credits shall be allocated among the Partners for tax purposes so
as to reflect as nearly as possible the allocation set forth herein in computing
their Capital Accounts.

 

(b)       If any Partner is treated for income tax purposes as realizing
ordinary income because of receipt of his or her Partnership interest (whether
or not under §83 of the Code or any similar provisions of any law, rule or
regulation or any other applicable law, rule, regulation or doctrine) and the
Partnership is entitled to any offsetting deduction, the Partnership’s deduction
shall be allocated among the Partners in such manner as to, as nearly as
possible, offset such ordinary income realized by such Partner.

 

(c)       Notwithstanding any other provision of this Agreement, if a Partner
unexpectedly receives an adjustment, allocation or distribution described in
Treasury Regulation §1.704-1(b)(2)(ii)(d)(4), (5) or (6) which gives rise to a
negative Capital Account (or which would give rise to a negative Capital Account
when added to expected adjustments, allocations or distributions of the same
type), such Partner shall be allocated items of income and gain in an amount and
manner sufficient to eliminate such deficit balance as quickly as possible;
provided, that the Partnership’s subsequent income, gains, losses, deductions
and credits shall be allocated among the Partners so as to achieve as nearly as
possible the results that would have been achieved if this Section 11.5(c) had
not been in this Agreement, except that no such allocation shall be made which
would violate the provisions or purposes of Treasury Regulation §1 .704-1 (b).

 

11.6     Partnership Representative. The General Partner shall be designated on
the Partnership’s annual Federal information tax return, and have full powers
and responsibilities as the “Partnership Representative” of the Partnership for
the purposes of Code § 6223 and the Treasury Regulations thereunder. The General
Partner may, in its absolute discretion, appoint a different Partnership
Representative and replace the Partnership Representative from time to time. The
Partnership Representative shall have sole authority to take such actions on
behalf of the Partnership in any and all proceedings with the Internal Revenue
Service and other tax authorities as it, in its reasonable business judgment,
deems to be in the best interests of the Partnership without regard for whether
such actions result in a settlement of tax matters favorable to some Partners
and adverse to other Partners. The Partnership Representative shall hire such
attorneys, accountants and other professionals at Partnership expense as it
deems appropriate to determine and defend the positions taken by the Partnership
for tax purposes, and shall be entitled to be reimbursed by the Partnership for
all costs and expenses incurred in connection with any such proceeding and to be
indemnified by the Partnership (solely out of Partnership assets) with respect
to any action brought against it in connection with the settlement of any such
proceeding. 

 

11.7   Audit Procedures. “11.7Audit Procedures” For purposes of this Section
11.7, unless otherwise specified, all references to provisions of the Code shall
be to such provisions as enacted by the Bipartisan Budget Act of 2015 as such
provisions may subsequently be modified:

 

(a)       In its capacity as the Partnership’s designated “partnership
representative” within the meaning of Code § 6223 and without limiting any other
authority granted under this Agreement, the Partnership Representative shall
have sole authority to act on behalf of the Partnership for purposes of
Subchapter C of Chapter 63 of the Code and any comparable provisions of state or
local income tax laws.

 



A-25 

 

 

(b)       If the Partnership qualifies to elect pursuant to Code Section 6221(b)
to have Subchapter C of Chapter 63 of the Code not apply to any federal income
tax audits and other proceedings, the Partnership Representative shall have
discretionary authority to cause the Partnership to make such election.

 

(c)       If any “partnership adjustment” (as defined in Code Section 6241(2))
is determined with respect to the Partnership, the Partnership Representative
shall determine whether to file a petition in Tax Court, cause the Partnership
to pay the amount of any such adjustment under Code Section 6225, or make the
election under Code Section 6226.

 

(d)       If any “partnership adjustment” (as defined in Code Section 6241(2))
is finally determined with respect to the Partnership and the Partnership
Representative has not caused the Partnership to make the election under Code
Section 6226, then (i) the Limited Partners shall take such actions requested by
the Partnership Representative, including filing amended tax returns and paying
any tax due in accordance with Code Section 6225(c)(2); (ii) the Partnership
Representative shall use commercially reasonable efforts to make any
modifications available under Code Section 6225(c)(3), (4) and (5); and (iii)
any “imputed underpayment” (as determined in accordance with Code Section 6225)
or partnership adjustment that does not give rise to an imputed underpayment
shall be apportioned among the Limited Partners of the Partnership for the
taxable year in which the adjustment is finalized in such manner as may be
necessary (as determined by the Partnership Representative in good faith) so
that, to the maximum extent possible, the tax and economic consequences of the
adjustment and any associated interest and penalties are borne by the Partners
based upon their interests in the Partnership for the reviewed year.

 

(e)        If any subsidiary of the Partnership (i) pays any partnership
adjustment under Code Section 6225; (ii) requires the Partnership to file an
amended tax return and pay associated taxes to reduce the amount of a
partnership adjustment imposed on the subsidiary, or (iii) makes an election
under Code Section 6226, the Partnership Representative shall cause the
Partnership to make the administrative adjustment request provided for in Code
Section 6227 consistent with the principles and limitations set forth in
Sections 1(c)-(d) above for partnership adjustments of the Partnership, and the
Limited Partners shall take such actions reasonably requested by the Partnership
Representative in furtherance of such administrative adjustment request.

 

(f)        The obligations of each Limited Partner or former Limited Partner
under this Section 11.7 shall survive the transfer or redemption by such Limited
Partner of its Interest and the termination of this Agreement or the dissolution
of the Partnership.

 

ARTICLE XII 

CERTIFICATE OF LIMITED PARTNERSHIP; POWER OF ATTORNEY

 

12.1     Certificate of Limited Partnership. The General Partner has previously
caused a Certificate of Limited Partnership within the meaning of the Delaware
Partnership Act (the “Certificate”) to be filed and recorded in the office of
the Secretary of State of the State of Delaware and, promptly following the
execution and delivery of this Agreement by the Partners, to the extent required
by applicable law, the General Partner shall cause the Certificate, to be filed
in the appropriate place in each state in which the Partnership may hereafter
establish a place of business, but the Partnership shall not be obligated to
provide the Limited Partners with a copy of any amendment to or restatement of
the Certificate. The General Partner shall also cause to be filed, recorded and
published, such statements, notices, certificates, statements or other
instruments required by any provision of any applicable law which governs the
formation of the Partnership or the conduct of its business from time to time.

 



A-26 

 

 

12.2     Power of Attorney. Each of the undersigned does hereby constitute,
appoint and grant to the General Partner, and each person who is or hereafter
becomes a general partner of the General Partner, full power to act without the
others, as its true and lawful representative and attorney-in-fact, in its name,
place and stead, to make, execute, sign, acknowledge and deliver or file (in
each case, so long as such person continues to be a general partner): (a) the
Certificate, (b) any amendment to, modification to, restatement of, or
cancellation of the Certificate, (c) all instruments, documents and certificates
which may from time to time be required by any law to effectuate, implement and
continue the valid and subsisting existence of the. Partnership, and (d) all
‘instruments, documents and certificates which may be required to effectuate the
dissolution and termination of the Partnership. The powers of attorney granted
herein shall be deemed to be coupled with an interest, shall be irrevocable and
shall survive the death, incompetency, disability or dissolution of a Limited
Partner. Without limiting the foregoing, the powers of attorney granted herein
shall not be deemed to constitute a written consent of any Limited Partner for
purposes of Section 13.1.

 

ARTICLE XIII 

MISCELLANEOUS

 

13.1     Amendments. This Agreement may be amended only by the written consent
of the General Partner and the Partners representing at least a majority of the
Limited Partner Contributions; provided, that no amendment will be valid as to
any Limited Partner which alters or modifies Section 7.1 (to the extent that
such amendment alters or modifies the limited liability of any Limited Partner),
Section 12.2, this Section 13.1, or which increases or decreases such Limited
Partner’s Capital Contribution, without the written consent of such Limited
Partner; provided, further, that no amendment which would alter the provisions
of Sections 6.4 or 6.5 and which would materially and adversely affect any
Limited Partner’s interest shall be valid without the consent of Partners
representing at least a majority of the Limited Partner Contributions materially
and adversely affected by such amendment. Notwithstanding anything in this
Agreement to the contrary, this Agreement may be amended by the General Partner
in order to cure any ambiguity, provide clarity or to correct or supplement any
provision herein which may be defective or inconsistent with any other
provisions herein or in a manner which does not materially and adversely affect
any current Limited Partner without such Limited Partner’s consent. The
Partnership shall use reasonable efforts to provide to the Partners copies of
each amendment to the Agreement within 30 days after the date of such amendment.

 

13.2     Successors. Except as otherwise provided herein, this Agreement shall
inure to the benefit of and be binding upon the Partners and their legal
representatives, heirs, successors and assigns.

 

13.3     Governing Law; Severability. This Agreement shall be construed in
accordance with the laws of the State of Delaware, and, to the maximum extent
possible, in such manner as to comply with all the terms and conditions of the
Delaware Partnership Act. If it is determined by a court of competent
jurisdiction that any provision of this Agreement is invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of this Agreement.

 

13.4     Notices. All notices, demands and other communications to be given and
delivered under or by reason of provisions under this Agreement shall be in
writing and shall be deemed to have been given when personally delivered, sent
by telecopy or express overnight courier service, or mailed by first class mail,
return receipt requested, to the addresses or telecopy numbers set forth in
their Subscription Agreement or to such other address or telecopy number as has
been indicated to the General Partner. 

 

13.5     Legal Counsel. Each Partner hereby agrees and acknowledges that:

 

(a)        The General Partner has retained Davis Gillett Mottern & Sims LLC to
represent the General Partner in connection with the formation of the
Partnership and may retain Davis Gillett Mottern & Sims LLC in connection with
the operation of the Partnership, including making, holding and disposing of
investments.

 

(b)       Davis Gillett Mottern & Sims LLC represents the General Partner and
Investment Manager and does not and will not represent the Partnership itself or
the Limited Partners in connection with the formation of the Partnership or the
offering of Limited Partner Interests, the management or operation of the
Partnership or with respect to any dispute which may arise between the
Partnership itself or the Limited Partners on one hand and the General Partner
and/or the Partnership on the other (the “Partnership Legal Matters”), and the
Partnership will not have independent legal counsel. Each Limited Partner will,
if it wishes counsel on a Partnership Legal Matter, retain its own independent
counsel with respect thereto and will pay all fees and expenses of such
independent counsel.

 



A-27 

 

 

13.6     Entire Agreement. Except as otherwise agreed by a Limited Partner and
the General Partner in writing, this Agreement, together with the documents
expressly referred to herein (including, for the avoidance of doubt, each
Limited Partner’s Subscription Agreement), each as amended or supplemented from
time to time, constitutes the entire agreement among the parties hereto with
respect to the subject matter herein or therein, and supersedes any prior
agreement or understanding among the parties hereto; provided, that the General
Partner, on its own behalf or on behalf of the Partnership, without any further
act, approval or vote of any Partner, may enter into side letters or other
writings (“Side Letters”) with certain Limited Partners which shall have the
effect of establishing rights under, or altering or supplementing, the terms of,
and shall be deemed included in, this Agreement or any Subscription Agreement
with respect to such Limited Partner. For example (and without limitation), such
Side Letters may provide for waiver of the minimum commitment, special rights to
additional information about the Partnership (including information about
portfolio investments), payment of a management fee, and reduced or rebated
Carried Interest. The parties hereto agree that any rights established, or any
terms of this Agreement or of any Subscription Agreement altered or supplemented
in a Side Letter with a Limited Partner shall govern solely with respect to such
Limited Partner (but not any of such Limited Partner’s assignees or transferees
unless so specified in such Side Letter) notwithstanding any other provision of
this Agreement.

 

13.7     Miscellaneous. Descriptive headings are for convenience only and shall
not control or affect the meaning or construction of any provision of this
Agreement. This Agreement may be executed in any number of counterparts, any one
of which need not contain the signatures of more than one party, but all of such
counterparts together shall constitute one agreement. Wherever from the context
it appears appropriate, each term stated in either the singular or the plural
shall include the singular and the plural, and pronouns stated in any of the
masculine, the feminine or the neuter gender shall include the masculine,
feminine and neuter.

 

13.8     No Third Party Beneficiaries. No person or entity which is not a party
hereto shall have any rights or obligations pursuant to this Agreement except as
provided in Article VII.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first above written.

 



 

General Partner: 

  VINTAGE RODEO GP, LLC         By: /s/ Brian R. Kahn   Name: Brian R. Kahn  
Title: Manager

 

Limited Partners: 

Each subscriber who signs a Limited Partnership Agreement 

Signature Page in the form attached to such subscriber’s 

Subscription Agreement and who is accepted as a Limited 

Partner by the General Partner shall become a party to this 

Agreement and a Limited Partner.

 

A-28 

 

 



Vintage Rodeo, L.P.

Amendment Agreement

to

Subscription Agreement and Questionnaire

 

Vintage Rodeo GP, LLC

4705 S. Apopka Vineland Rd.

Suite 206

Orlando, Florida 32819

 

Ladies and Gentlemen:

 

The undersigned (“Investor”) has previously delivered to Vintage Rodeo GP, LLC,
as the general partner (the “General Partner”) of Vintage Rodeo, L.P. (the
“Partnership”), a Subscription Agreement and Questionnaire (the “Subscription
Agreement”) and the Limited Partnership Agreement of the Partnership (the “LPA”)
each dated May 24, 2018. Investor hereby consents to modifications of the terms
of the Subscription Agreement, the amendment and restatement of the LPA in the
form attached as Appendix A and the revision of the Offering Conditions set
forth in the Subscription Agreement:

 

1.             The Partnership is offering its common limited partnership
interests (“Common Interests”) and up to $170,000,000 of 13% preferred limited
partnership interests (the “Preferred Interests”) in an aggregate amount of up
to $710,000,000, provided that no sale of Common Interests or Preferred
Interests will occur and the General Partner shall not call for payments of
Contribution Amounts (as defined in the Subscription Agreement) until the
following conditions (the “Offering Conditions”) have been satisfied:

 

Condition 1: The execution and delivery of an Agreement and Plan of Merger (as
the same may be amended, modified or restated in accordance with the terms
thereof, the “Merger Agreement”), by and among Vintage Rodeo Parent, LLC, a
Delaware limited liability company (“Parent”), Vintage Rodeo Acquisition, Inc.,
a Delaware corporation and a wholly owned Subsidiary of Parent (“Merger Sub”),
and the Target Company;

 

Condition 2: The General Partner has accepted aggregate subscriptions payable in
cash for at least $610,000,000 of Common Interests and Preferred Interests, of
which up to $170,000,000 may be Preferred Interests, by the termination date
specified in the Merger Agreement (initially 6 months with 2 potential 3-month
extensions, the “Offering Termination Date”), provided that the minimum cash
Offering amount may be reduced to the extent a lesser cash amount is required
pursuant to the Guarantee (as defined below);

 

Condition 3: The execution and delivery by the Partnership to the Target Company
of the Equity Commitment Letter (as defined in the Merger Agreement) and the
execution and delivery by the General Partner to the Target Company of a limited
guarantee (the “Guarantee”) of certain of Parent’s and Merger Sub’s obligations
under the Merger Agreement and the Transaction Documents (as defined in the
Merger Agreement), in form and substance acceptable to the Target Company;

 

Condition 4: The satisfaction, or waiver by Parent, Merger Sub or the Target
Company, as applicable, of the conditions to Parent’s, Merger Sub’s or the
Target Company’s obligations to consummate the transactions contemplated by the
Merger Agreement; and

 



 

 

 

Condition 5: Prior to the Closing (as defined in the Merger Agreement) and
subject to the occurrence of the Closing (the “Contribution Date”), all of the
holders of issued and outstanding equity interests (“Buddy’s Interests”) of
Buddy’s Newco, LLC, a Delaware limited liability company (“Buddy’s”), shall have
transferred and conveyed to the Partnership all of their Buddy’s Interests such
that the Partnership shall be the sole owner of the Buddy’s business in exchange
for an aggregate of $100,000,000 of Common Interests (the “Buddy’s
Contribution”);

 

2.             This agreement and the rights and obligations of the parties
hereunder shall be governed by and interpreted, construed and enforced in
accordance with the substantive laws of State of Delaware without regard to the
conflicts of law principles thereof. If any term or other provision of this
letter agreement is invalid, illegal or incapable of being enforced by any rule
or law, or public policy, (a) such term or other provision shall be fully
separable, (b) this letter agreement shall be construed and enforced as if such
invalid, illegal or unenforceable provision had never comprised a part hereof,
and (c) all other conditions and provisions of this letter agreement shall
nevertheless remain in full force and effect so long as either the economic or
legal substance of the transactions contemplated by this letter agreement is not
affected in any manner materially adverse to any party or such party expressly
waives its rights in writing under this letter agreement with respect thereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this letter agreement so as to effect the original intent of the parties
as closely as possible in an acceptable manner to the end that the transactions
contemplated by this letter agreement are fulfilled to the fullest extent
possible.

 

3.             In the event of any inconsistency between this agreement and the
terms and conditions of the Subscription Agreement, the terms and conditions of
this agreement shall control.

 

4.             This agreement is solely for the benefit of the parties hereto,
and will not be assignable by any party without the prior written consent of the
other parties; provided that this agreement shall be binding upon and inure to
the benefit of any transferee/assignee to whom all or any part of the Investor’s
limited partnership interest in the Partnership is transferred as permitted by
the terms of the Partnership Agreement and this letter agreement. The
Partnership agrees that if the General Partner is no longer the general partner
of the Partnership, any substitute or replacement general partner, as a
condition to becoming a general partner of the Partnership, shall be required to
execute an instrument acknowledging its binding obligations under this letter
agreement.

 

5.             This agreement, together with the Subscription Agreement and the
amended and restated LPA, represent the entire agreement of the parties with
respect to the subject matter thereof. This agreement may not be amended except
in writing by a subsequent written agreement executed by all parties hereto that
expressly references this letter. This agreement may be signed in multiple
counterparts. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

If you are in agreement with the terms of this letter agreement and consent to
the amendment and restatement of the LPA in the form attached as Appendix A,
please forward an executed copy of this letter agreement to the undersigned.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 



 2

 

 



  Very truly yours,       VINTAGE RODEO, L.P.       By:         Vintage Rodeo
GP, LLC, General Partner

 

  By: /s/ Brian R. Kahn   Name: Brian R. Kahn   Title: Manager

 

  VINTAGE RODEO GP, LLC             By: /s/ Brian R. Kahn     Name: Brian R.
Kahn     Title: Manager

 

  VINTAGE CAPITAL MANAGEMENT, LLC             By: /s/ Brian R. Kahn     Name:
Brian R. Kahn     Title: Managing Member

 



 

 

 

Accepted and agreed to as of   the date first above written:         B. RILEY
FINANCIAL, INC.         By: /s/ Bryant Riley   Name: Bryant Riley   Title: CEO  

 



 

 